Case 1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 1 of 46




      EXHIBIT F
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case               1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page  2 of 46
                                                                                    RECEIVED   NYSCEF: 08/29/2019




            SUPREME                COURT               OF THE           STATE             OF NEW              YORK:
            COUNTY                OF BRONX
                                                                                          -------------X
           THE        BANK            OF NEW             YORK             MELLON               FKA          THE                  Index        No.
           BANK             OF    NEW           YORK,         AS TRUSTEE                      FOR           THE                  Date        Filed:
           CERTIFICATEHOLDERS                                      OF CWALT,                   INC.,
           ALTERNATIVE                          LOAN          TRUST            2007-11T1,                                         COMPLAINT
           MORTGAGE                      PASS-THROUGH                          CERTIFICATES,
            SERIES            2007-11T1


                                                                                     Plaintiff


                                                          -against-



           ALFRED                DEL       RIO        A/K/A        ALFREDO                  DEL        RIO,
           OLIVIA             DEL        RIO,
           MORTGAGE                      ELECTRONIC                     REGISTRATION

           SYSTEMS,                 INC.        ("MERS")            ACTING                SOLELY              AS
           NOMINEE                 FOR          COUNTRYWIDE                         BANK,           N.A.,           ITS
           SUCCESSORS                      AND          ASSIGNS,
           BANK             OF AMERICA,     N.A.,
                                 #1"                                           #10,"
           "JOHN            DOE      to "JOHN     DOE                                      the    last       10
           names        being         fictitious        and      unknown            to plaintiff,            the
           persons          or parties          intended          being      the     persons          or parties,
           if any,      having           or claiming             an interest         in or lien             upon     the
           mortgaged              premises            described         in the       complaint,


                                                                                     Defendants.
           --------                                    ¬-------------------X
                         Plaintiff,         by      its attorneys,           McCabe,             Weisberg             &     Conway,              LLC,         complains          and      alleges,


           upon       information               and    belief,      as follows:



                                         FIRST.            Plaintiff         is,    and      at all         times      relevant           herein        is a Corporation                   organized


           under        the      laws      of    the    United          States       of    America            with         its   principal            place      of    business           at c/o     New


           Rez        LLC        d/b/a      Shellpoint            Mortgage             Servicing,              55     Beattie           Place,        Suite      110,        Greenville,           South


           Carolina           29601.


                                         SECOND.                   On     or about           February               13, 2007,           Alfred         Del     Rio      and     Olivia       Del     Rio,


           for    the    purpose           of      evidencing           an     indebtedness                 in the        sum      of     $536,000.00                 with     interest      thereon,


           duly       executed,            acknowledged                  and       delivered           to     Countrywide                 Home          Loans,          Inc.     their      mortgage




           Del Rio18-300356                                                                       Complaint                                                                                 Page 1 of 8




                                                                                                 4 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                             INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case                1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page  3 of 46
                                                                                     RECEIVED   NYSCEF: 08/29/2019




            note     dated         that          date,          whereby            said         Alfred            Del      Rio         and         Olivia          Del      Rio      bound             themselves               to


            Countrywide               Home               Loans,          Inc.      in the        amount             of     $536,000.00,                     a copy         of which                is hereto      annexed


                                                         ''A"
            and     marked          Exhibit                        with         the     same          force        and     effect          as if set forth                at length           herein.



                                          THIRD.                    For      the       purpose              of securing               payment               for    the     said     indebtedness,                  as more



            fully      set    forth         in     said         instrument,                  Alfred         Del         Rio         and      Olivia          Del      Rio,          on        or     about       said       date



            executed,           acknowledged                          and         delivered                 to     Mortgage                      Electronic              Registration                  Systems,             Inc.



            ("MERS")               acting          solely          as a nominee                       for        Countrywide                      Home            Loans,       Inc.,          its     successors            and


            assigns,         as mortgagee,                      a certain          mortgage,                a copy             of which            is hereto          annexed              and       marked           Exhibit


            "B"
                    with       the        same           force       and         effect         as if        set       forth        at length             herein,          wherein             and      whereby             said


           Alfred        Del       Rio       and          Olivia           Del        Rio,        mortgaged                    to    Mortgage               Electronic              Registration                 Systems,


            Inc.    ("MERS")                acting          solely          as a nominee                    for    Countrywide                      Home           Loans,          Inc.,       its successors               and


            assigns,         as mortgagee,                       certain          real        property,             which             mortgaged                   premises          are        more          particularly


           described           in said           mortgage.



                                          FOURTH.                          Said        mortgage                  was      duly         recorded               as    follows           in      the      office         for    the



           recording           of mortgages                       in the         county          in which                said       mortgaged                 premises            were         then      and      are now


           situated,         and      the        recording            data        (and        section,            block         and        lot    indexing)              is as follows:


           RECORDED                    IN        OFFICE              OF:         the     City      Register              of the        City         of New           York


           DATE          OF RECORDING:                               April            25,     2007


           CRFN         2007000213374


            BLOCK             LOT         IN       WHICH                INDEXED:                      BLOCK               5868        LOT           656



                                          FIFTH.                  The        mortgaged                      premises                are          commonly                  known              as      5910        Tyndall



           Avenue,             Bronx,             New             York           10471-0000,                      County              of         Bronx         and         State         of        New         York         (the


            "Premises"),              and        is more           fully         described             in the          legal        description              attached         hereto.




           Del Rio18-300356                                                                                      Complaint                                                                                      Page2of8




                                                                                                             5 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case                  1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page  4 of 46
                                                                                       RECEIVED   NYSCEF: 08/29/2019




                                             SIXTH.                Any        applicable               recording              tax     was        duly     paid        at the          time         of recording             said


           last    mentioned                 mortgage.



                                             SEVENTH.                         New          Rez        LLC           d/b/a      Shellpoint               Mortgage                Servicing                 located        at 55


           Beattie            Place,         Suite         110,         Greenville,                South             Carolina             29601          services              the         home           loan      on      said


           premises.               Alfred         Del      Rio        and      Olivia           Del         Rio     executed             a promissory                  note          secured             by    a mortgage


           or     deed        of     trust        ("The         Note").               Shellpoint                  Mortgage               Servicing             intends           to        cause          a foreclosure


           action        to     be       commenced                 on       the       mortgaged                   property.            The        foreclosure                 will         be conducted                  in the


           name         of:        The       Bank         Of      New          York          Mellon               fka       The      Bank         Of     New           York,           As          Trustee         For      The


           Certificateholders                      Of      CWALT,                 Inc.,      Alternative                  Loan        Trust       2007-11T1,                   Mortgage                  Pass-Through


           Certificates,                 Series      2007-11T1                    ("Note          Holder").                  Plaintiff           is the        present           owner              of    the     Note       and


           Mortgage.                 Plaintiff          has the          right        to foreclose                 the      subject        mortgage              and        security               instrument.              Said


           Note         was        indorsed          by         blank         indorsement                    and        delivered           to     Plaintiff           prior          to     commencement                     of


           this     action.           Plaintiff           intends         to cause              a foreclosure                 action        against        the        following               mortgages:



                  (1)    Mortgage                  dated           June          7,    2004            in     the        principal            amount             of        $402,000.00                        executed        by


           defendants               Alfred          Del      Rio        and       Olivia         Del        Rio      to Mortgage                 Electronic                Registration                   Systems,          Inc.



           ("MERS")                  acting         solely         as     a nominee                    for        Somerset             Investors           Corp.              dba          Somerset              Mortgage


           Bankers,            its successors                   and      assigns           and        recorded              in the       Office         of the         City          Register            of the      City     of


           New       York          on September                    7, 2004            in CRFN                2004000555693.



                  (2)    Mortgage                 dated          February              13,      2007          in the         principal            amount              of    $146,632.33                       executed        by


           defendants               Alfred         Del       Rio        and       Olivia         Del        Rio      to Mortgage                 Electronic                Registration                   Systems,          Inc.



           ("MERS")                 acting         solely          as     a nominee                   for     Countrywide                     Home         Loans,              Inc.,         its     successors             and


           assigns        and          recorded            in     the     Office           of     the        City        Register           of    the     City         of     New            York         on     April       25,


           2007         in CRFN              2007000213373.




           Del Rio18-300356                                                                                   Complaint                                                                                          Page 3 of 8




                                                                                                             6 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case                    1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page  5 of 46
                                                                                         RECEIVED   NYSCEF: 08/29/2019




                            Said         mortgages                (1)     and        (2)     were          consolidated,                   extended,             and         modified               to     form       a single


           lien       in     the     amount              of       $536,000.00                     by      Consolidation                    Extension                 and      Modification                     Agreement


           dated         February            13, 2007              executed                by      defendants                Alfred         Del     Rio        and       Olivia          Del      Rio       to Mortgage


           Electronic               Registration                   Systems,                Inc.        ("MERS")                acting         solely           as     a nominee                   for      Countrywide


           Home            Loans,          Inc.,      its     successors               and         assigns             and     recorded            in the           Office          of    the       City       Register          of


           the     City       of New            York          on April           25,       2007           in CRFN             2007000213374.


                                           Consolidation                        Extension                  and          Modification                   Agreement                        and       mortgages               were


           assigned               from       Mortgage                   Electronic                 Registration                 Systems,              Inc.,         as      nominee               for      Countrywide


           Home            Loans,         Inc.,       its successors                  and         assigns         to The          Bank        Of      New        York          Mellon             fka      The     Bank         Of


           New           York,        As        Trustee            For         The         Certificateholders                         Of     CWALT,                  Inc.,         Alternative                 Loan       Trust



           2007-11T1,                Mortgage                 Pass-Through                        Certificates,               Series         2007-11T1,                  Plaintiff,            by        Assignment              of


           Mortgage                dated        June        20,      2013        recorded                 on     July        8, 2013          in CRFN                2013000268015                          in the      Office


           of the          City     Register           of the           City     of New                York.


                                           EIGHTH.                       The     defendant(s)                     have        failed        to comply                with      the       terms           and    provisions


           of     said       mortgage              and        said       instrument                 secured             by     the     mortgage,               by        failing         to     pay        principal           and


           interest          and/or         taxes,            insurance              premiums,                  escrows              and/or        other        charges                 commencing                 with        the


           October            1, 2013           payment,                as more            fully        set forth            below.


                                           NINTH.                    More        than           fifteen         (15)      days        have        elapsed            since         the    first      of said          defaults



           occurred,               and     by      reason          thereof,            Plaintiff               has      elected         and       hereby            elects         to    declare            immediately


           due     and        payable           the      entire         unpaid             balance             of principal,               together           with        monies           advanced               for    taxes,


           insurance,              property            maintenance,                    as well            as the         costs,        allowances               and         reasonable               attorney           fees     to


           the    extent           permitted           by the           mortgage.




           Del Rio18-300356                                                                                     Complaint                                                                                         Page 4 of 8




                                                                                                               7 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case                   1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page  6 of 46
                                                                                        RECEIVED   NYSCEF: 08/29/2019




                                             TENTH.              The       following            amounts              are      now       due      and       owing          on    said        mortgage               and


           the      said      instrument                secured        by        the     mortgage,             no          part    of    which          has       been         paid         although              duly


            demanded:


           ENTIRE               PRINCIPAL                  BALANCE:                     $491,872.46


           INTEREST                    THEREON               FROM:               September               1, 2013


           AT THE               RATE           AS    SET        FORTH             IN     THE        INSTRUMENT                          SECURED                   BY      THE         MORTGAGE


                                             ELEVENTH.                      In order          to protect             its security              interest,         Plaintiff,          or its agents,                has


           paid       or may            be     compelled          to       pay     during          the     pendency               of    this     action,         taxes,        assessments,                      water


           rates,      insurance               premiums,             and     other        charges           affecting             the   Premises,                Plaintiff           requests             that     any


           sums       it or       its     agent      has     paid,      together            with         interest,          be included             in the         sum         due     as provided                  for


           and      secured            by the       mortgage           being           foreclosed           herein.



                                             TWELFTH.                  Each            of the      above-named                    defendants               has    or claims             to have            or may


           claim       to have            some       interest        in or lien           upon       said      mortgaged                premises            or some            part     thereof,             which


           interest        or     lien,       if any,      has    accrued               subsequent            to,      and        is subject         and         subordinate                to,     the     lien     of


           said     mortgage.


                                             Pursuant       to the         provisions            of CPLR              5203(a)(2)               and/or       RPAPL              1311,         said


           judgment             is subject           and    subordinate                 to plaintiffs           mortgage.               Mortgage             Electronic               Registration


           Systems,             Inc.      ("MERS")           acting         solely         as nominee                for     Countrywide                Bank,         N.A.,          its successors


           and      assigns            and    Bank        of America,             N.A.,         are made             a party        to this       action         solely        for     purposes


           indicated            above         and    for    no other          reason,         Defendants                   lien    or interest          is described                 with         specificity

                                                    "C"
           attached         in Exhibit                      herein.




           Del Rio18-300356                                                                          Complaint                                                                                        Page 5 of 8




                                                                                                    8 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case             1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page  7 of 46
                                                                                  RECEIVED   NYSCEF: 08/29/2019




                                     THIRTEENTH.                                 Plaintiff            has      complied              with      all      of     the      provisions                of      Banking


           Law,        Section       595-a          [NYCLS],              Section             6-1,     Section             6-m,      RPAPL§                  1304,           RPAPL§               1306,       UCC


           §9-611.       Exhibit          "D".


                                                                                                                      1"                                                 10"
                                     FOURTEENTH.                                 "John           Doe        No.               to     "John        Doe          No.                   are      fictitious         and


           unknown          to Plaintiff.              They       are named               as defendants                    to designate                 any     and          all    persons          or parties,


           if   any,     having       or     claiming             an     interest         in     or     lien      upon         the     mortgaged                    Premises.                They          may      be


           judgment         creditors            or     may        have,         or      claim         to      have        a subordinate                     mortgage,                all    of     which        are


           subordinate            to the     interest          of the      Plaintiff           herein.



                                     FIFTEENTH.                          No           other           action          or      proceeding                     has        been              commenced                 or


           maintained            or is now            pending          at law         or otherwise                for      the      foreclosure                of     said         mortgage            or for    the



           recovery        of the     said       sum      secured           by     said        note     and       mortgage             or any           part        thereof.


                                     SIXTEENTH.                           Plaintiff            requests           that        in     the     event           that       this        action        proceed           to


           judgment         of foreclosure               and      sale,       said      premises            shall       be sold            subject        to the         following:


                                     1. Any           state     of facts         that     an inspection                    of the     premises                would           disclose;


                                     2.     Any        state      of facts        that       an accurate              survey          of the         premises            would              show;


                                     3. Covenants,                   restrictions,             easements              and        public       utility          agreements,                  if any,


                                     4. Building               and     zoning           ordinances              of the        municipality                   in which               the     mortgaged


           premises        are located            and     possible            violations              of same;


                                     5. Any           rights      of tenants             in possession                  of the       subject          premises;


                                     6. Any           equity         of redemption                   of the       United           States      of America                    to redeem              the


           premises        within         120     days        from      the      date     of sale;


                                     7. Prior          mortgage            liens        of record,             and      any        advances           and       arrears            thereunder;


                                     8.     Prior       lien(s)        of record,             if any.




           Del Rio18-300356                                                                           Complaint                                                                                        Page 6 of 8




                                                                                                  9 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                   INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case         1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page  8 of 46
                                                                              RECEIVED   NYSCEF: 08/29/2019




                                SEVENTEENTH.                                        Plaintiff                shall         not         be       deemed             to        have       waived,       altered,


           released     or    changed          the         election             hereinbefore                         made,              by      reason           of      any          payment       after    the


           commeñcenient          of    this     action,            of      any       or      all       of     the     defaults               mentioned                herein,         and   such     election


           shall   continue    and      remain         effective.




                        WHEREFORE,                    Plaintiff             demands                 judgment                against             the     defendants               as follows:



                                  (a)     That         each           and      all      of        the        defendants                  in     this         action,         and



                                          any        and      all      persons               claiming                by,             through           and     under         any


                                          of them,             subsequent                    to      the        commencement                            of this         action


                                          and        the      filing            of      the         notice           of     pendency                   thereof          in    the


                                          Office           of the         County                Clerk           of        Bronx          County              in the       State


                                          of New             York,           which            is the           county                in which          the       Premises


                                          are    located,                may         be forever                 barred                and      foreclosed              of any


                                          and        all     right,         title      and           interest,             claim,             lien     and       equity          of


                                          redemption                     in the        Premises;


                                  (b)     That        a receiver                of rents             may            be appointed                     without            notice


                                          as provided                    in the        Mortgage;


                                  (c)     That         the       Court               direct          that           the     Premises                     can      be         sold



                                          according                 to      law,        in      one           parcel            or      otherwise              as equity



                                          may        require;


                                  (d)     That         the      monies                arising                from         the        sale      of       the      Premises



                                          may        be brought                 into         Court;




           Del Riol8-300356                                                                         Complaint                                                                                       Page 7 of8




                                                                                                10 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1Case     1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page  9 of 46
                                                                          RECEIVED   NYSCEF: 08/29/2019




                               (e)      That     the      monies          due      to    Plaintiff          on     the        Note     and


                                        Mortgage         may     be adjudged             and      computed;


                               (f)      For    such      other       relief      permitted           by     law    or     contract     and


                                        deemed         appropriate            by this    court.




           Dated:
                    New       chelle,     New           ork




                                                                                   McCAl             , WEISBERG                  & CONWAY,   LLC
                                                                                   By:     Jess      ca Hill,      Esq.
                                                                                  Attorneys           for    Plaintiff
                                                                                   145    Huguenot            Street,      Suite     210
                                                                                  New        Rochelle,            NY     10801
                                                                                   914-636-8900
                                                                                   914-636-8901               - facsimile




           Del Rio18-300356                                                       Complaint                                                        Page 8 of 8




                                                                               11 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 10 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                       SCHEDULE             A




                                              12 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                               INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1                1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 11 of 46
                                                                                 RECEIVED  NYSCEF: 08/29/2019




                                                                  2 SERVICELINK
                     Reference               ID:                                                                                                                                 Title      No:
                                                                                      SEARCH                  NO.


                                                                         Schedule               A-     Description                        of the         Premises



           ALL         that      certain             plot,          piece            or     parcel           of       land,              situate,          lying           and      being             in    the

           Borough               and         County               of      Bronx,               City         and        State              of     New            York,        more           particularly
           bounded              and          described                   as    follows:



           BEGINNING                          at    a point               on     the         Easterly               side            of     Tyndall               Avenue,                 distant            125         feet

           Northerly              from             the        corner           formed                 by     the       intersection                        of     the      Easterly              side           of     Tyndall
                                                                                                               259*
            Street       with          the     Northerly                      side        of    West                            Street;



           THENCE                 Northerly                      along          the         Easterly               side         of        Tyndall               Avenue,              30      feet;


                                                                                                                                                                           259th
           THENCE                 Easterly                    parallel           with          the         Northerly                      side      of     West                          Street,            95        feet;



           THENCE                 Southerly                     parallel              with          the      Easterly                     side      of     Tyndall               Avenue,                   30     feet;


                                                                                                                                                                            259*
           THENCE                 Westerly                     parallel              with        the        Northerly                      side       of        West                       Street,              95     feet       to

           the   point           or     place            of     BEGINNING.


           SUBJECT                    to     a driveway                       easement                 of     right            of        way        for     pedestrian                   and         private              motor

           vehicles             over         the     most              southerly                four         feet         of        the        premises                 hereinabove                    described.

           Together              with         the        benefits               of        a driveway                   easement                     for         pedestrian                and        private              motor

           vehicles             over         the     most              northerly                four         feet         of        the        premises                 adjoining               on     the           south.




                                5910 Tyndall                  Avenue,          Bronx,          NY     (Borough            of Bronx,               City     of New York)              Bronx           County
                                                                                                 Block            5868         Lot         656




                                                                                                           13 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 12 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                         EXHIBIT          A




                                              14 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                        INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1             1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 13 of 46
                                                                              RECEIVED  NYSCEF: 08/29/2019


       Preparedby: MARCOORTtZ                                                                                                   --




                                                                       NOTE
       CONSOLIDATED        NOTE:           This    Note    amends   anc1 restates          in their       entirety,          and   is  given              in
       substitution         for,       the    Notes     described    in   Exhibit        A of   the     New York        Consolidation,
       Extension,       and      Modification           Agreement    dated     the      same .date      as this        Note.


          FEBRUARY      13,    2 0 07                               FOREST      HILLS                                                NEW     YORK
                    [Dare]                                                  [CRy]                                                        [Statm]

                                                5910     TYNDALL     AVENUE,         BRONX,   NY      10471
                                                                     [PropenyAddress]

       1. BORROWER'S          PROMISE      TO PAY
              In remrn for a loan that I have received, I promise to pay U.S. $ 536, 00 0 . 00                     (this amount      is called    "Principal"),
       plus interest, to the order of the Lender. The Lender is
       COUNTRYWIDE         HOME LOANS,        IPO.                                   .                                                                            .
       I will make all payments under this Note in the form of cash, check or money order.
              I understand  that the Leader may transfer this Note. The Leader or anyone who                  takes this Note    by transfer       and who is
       entitled to receive payments under this Note is called the "Note Holder,"

       2. INTEREST
              Interest will be charged on unpaid principal   until the full arnount of Principal has been paid. I will pay interest at a yearly
       rate of        6 , 0 7 5 %.
              The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section 6(B)
       of this Note.

       3. PAYMENTS
             (A) Time and Place of Payments
             I win pay principal     and interest by maldng a payment every month.
             I will make my monthly payment on the            FInsT              day of each month beginning    on
         APRIL      01,     2007            . I will make these payments every naonth until I have paid all of the principal and interest and
       any other charges described below that I may owe under this Note. Each monthly            payment will be applied as of its scheduled
       due date and will be apphed to interest before Principal.       If, on MARCki 01,     2037          , I still owe arooums under this
                                                                                             Date."
       Note, I will pay those amounts in full on that date, which is called the "Maturity
             I will make my monthly payments at
       P.O.     Box      660694,      Dallas,        TX 75266-0694
       or at a different   place if required by the Note Holder.
             (B) Amount       of Monthly      Payrnents
             My monthly payment will be in the amount of U.S. $ 3, 521 . 14                    .

       4. BORROWER'S          RIGHT     TO PREPAY
             I have the right to make payments of Eriñcips         at any time before they are due. A payment of Principal    only is known as a
       "Prepayment."                                                                                that I am doing so. I may not designate a
                        When I make a Prepayment,         I will tell the Note Holder in writing
       payment as a Papayment      if I have not made all the monthly payments due under the Note.
             I may rnake a full Prepayment     or partial Prepayments      without paying a Prepayment    charge. The Note Holder will use my
       Prepayments    to reduce the amount of Principal     that I owe under this Note. However,    the Note Holder may apply my Prepayment
       to the accrued and unpaid interest on the Prepayment         amount, before applying my Prepayment      to reduce the Principal amount of
       the Note. If I roake a partial Prepayment,      there will be no changes in the due date or in the amount of my monthly           payxwent
       unless the Note Holder agrees in writing to those changes.

       5. LOAN        CHARGES                                   .
              If a law, which applies to this loan and which sets maxircum     loan charges, is finally interpreted so that the interest or other
       loan charges collected or to be collected in connection    with this loan exceed the permitted limits, then: (a) any such loan charge
       shall be reduced by the amount necessary to reduce the charge to the permitted         limit; and (b) any sums already collected       from
       me which exceeded permitted       limits will be refunded to me. 'Ite Note Holder may choose to make this refund by reducing the
       Principal    I owe under this Note or by maldng a direct payment to me. If a refund reduces Principal,       the reduction  will be treated
       asapartialPrepayment.


       NEWYORKFIXEDRATE         NOTE-Stngle Family-Fannie Mam/Freddle Mac UNIFORMENSTRUMENT                                                  inbts;      N/f          O b
                                                         VNIPMORTGAGEFORMB - (B00)521-7a91
            -5N(NY)(0005).01 CHL(DS/02)(d)                               Page1of2                                                                Form3233WU1




                                                                      15 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1                1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 14 of 46
                                                                                 RECEIVED  NYSCEF: 08/29/2019


                                                                                                                             LOAN
       6. BORROWER'S           FAILURE       TO PAY AS REQUIRED
              (A) Late Charge for Overdue          Payments
                                                                                                                      FIFTEEN                calendar
              If the Note Holder has not received the thlI amount of any monthly payment by the end of
       days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be                2 . O00   % of my
       overdue payment of principal        and interest. I will pay this late charge promptly    but only once on each late payment.
              (B) Default
              If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.
              (C) Notice of Default
              If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
       certain date, the Note Holder may require me to pay immeer!y                  the 1911 amount of Principal   which has not been paid and all
       the  interest  that I owe on   that  amounL    That  date must   be at least 30  days a&er  the date on  which   the notice is malled to roe or
       delivered by other means.
              (D) No Waiver      By Note Holder
              Even if. at a tirne when I am in default, the Note Holder does not require me to pay immediately           in fuU as described above,
       the Note Holder will still have the right to·do so if I am in default at a later time,
              (E) Payment     of Note Holder's     Costs and Expenses
              If the Note Holder has required me to pay whely                  in full as descóbed above, the Note Holder will have the right to be
       paid back by me for       all of its costs and  expenses    in enforcing    this Note to the extent not prohihuad  by applicable   law. Those
                                                         attorneys' fees.
       expenses include, for example, reasonable

       7. GIVING       OF NOTICES
              Unless applicable    law requires a different rnethod, any notice that must be given to          me under      this Note voill be given by
       delivering   it or by mailing it by first class mail to me at the Property Address above or at          a different    address if I give the Note
       Holder a notice of my different address.
              Any notice that must be given to the Note Holder ander this Note will be given by                denvõ&g     it or by mailing it by first
       class mail to the Note Holder at the address stated in Section 3(A) above or at a different             address if I am given a notice of that
       different address.

       8. OBLIGATIONS          OF PERSONS      UNDER    THIS NOTE
             If more than one person signs this Note, each person is fully and personally     abligãEéd to keep all of the promises made in
       this Note, includirag the promise to pay the full amount owed. Any person who is a guarantor. surety or endorser of this Note is
       also obligated   to do these things. Any person who takes over these ob]igations,    including  the obligations of a guarantor, surety
       or endorser of this Note, is also obligated to keep an of the promises made in this Note. The Note Holder may enforce its rights
       under this Note against each person individually   or against all of us together. This means that any one of us may be required to
       pay all of the amounts owed under this Note,

       9. WAIVERS
             I and any other person who has obligations      under this Note waive the rights of Trc£ñtment  and Notice of Dishonor.
       "Presentment"                                                                                             Dishonor"
                        means the right to require the Note Holder to demand payment of amounts due. "Notice of            means the
       right to require the Note Holder to give notice to other persons that amounts due have not been paid.

       10. UNIFORM          SECURED        NOTE
              This Note is a uniform      instrument    with limited vadations   in some jurisdictions.    In addition to the protections     given to the
       Note Holder under this Note, a Mortgage,             Deed of Trust, or Security Deed (the "Security        Instrument"),   dated the same date as
       this Note, protects the Note Holder from possible losses which might result if I do not keep the promises which I make in this
       Note. That Security Instrument         describes how and onder what conditions         I may be required to make immediate        payment in full
       of ali amounts I owe onder this Note. Some of those conditions           are described as follows:
                         Lender may require immediate          payment in full of all Sums Secured by this Security Instrument            if all or
                   any part of the Property,      or if any right in the Property,   is sold or transferred     without   Lender's prior written
                  permission,     If Nimwor       is not a natural person and a     beneficial-
                                                                                                 interest in Borrower      is sold or transferred
                  without Lender's prior written permission,         Lender also may require immediate         payment in full. However,        this
                  option shall not be exercised by Lender if such exercise is, prohibited         by Applicable     Law.
                         If Lender requires irnmediate       payment in full under this Section 18, Lender win give me a notice which
                  states this requitement.      The notice will give me at least 30 days to make the required payment.                The 30-day
                  period wiI] begin on the·date the notice is given to. me in the manner required by Section 15 of this
                                                                                                                                          Security
                  Instrument.    If I do not make the required payment during that period, Lender may act to enforce its rights under
                  this Security Instrument      without giving me any further notice or demand for paymant.

       WITNESS         THE    HAND(S)   AND   SEAL(S)   OF THE     UNDERSIGNED.




       ALPMo     asL    a10                                         -Borrower     UL1V1A LW.d.M1U                                                      -,Bonuwer


                                                                      ISeal)                                                                              (seal)
                                                                    -Borrower
                                                                                                                                                       -Borrower

                                                                                                                                    (Sign   Original     Only)




            -5N(NY) (Doos).od CHL (09/D2)                                  Page E of E                                                      Form 3233 UD1


                                                                        16 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1         1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 15 of 46
                                                                          RECEIVED  NYSCEF: 08/29/2019



        Preparedby: MARCO ORT?Z                                                                                  *




                                                                          NOTE




                                              Allonge           to        Mortgage              Note




                           Loan   Number:

                           BorrowerName:                ALFRED            DEL   R10,   OLlVIA      DEL   RIO

                           Loan   Amount:               $538,000.00




                                                     PAY TOTHEORDER              OF


                                                     WITHOUT         RECOURSE
                                            COUNTRYWJDE          HOME       LOANS,     INC.


                                            gy:    fkAAAALL          fi    e(h
                                                     MICHELE     SJOLANDER
                                                  EXECUTNE      VICE      PRESIDENT




                                                                                                                        CHL/BLK




                                                                  17 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                   INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 16 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                     TOTHEORDIEROF

                                               PAY
                                                             RECOURSE
                                                             HOMELOANS,180;
                                                    WTHOUT
                                             COUNTRfWIDE


                                                        MICHBESJO¼NDER
                                                                     PRESUENT
                                               BY
                                                                 VICE
                                                      RECUWE




                                              18 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 17 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                         EXHIBIT          B




                                              19 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1        1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 18 of 46
                                                                         RECEIVED  NYSCEF: 08/29/2019




                 NYC DEPARTMENT    OF FINANCE                                               ,n,n,,,,,r-2-                          .,,,,,            n.g.n..nsin .
                 OFFICE OF THE CITY REGISTER

                This page is part of the instrument The City                                                         -.-
                Register willrelyon the information provided                                  •
                                                                                        n          •
                by you on this page forpurposes ofindexing                     .                                    |
                this instrument. 'Ihe infonnationon this page                   in                                                un             -
                willcontrol forindexingpurposes in the event                   HIN     •      In                    ............- ;•;; -.u•          n   ..2..n....
                                                                                                       ,
                of any conaict with the rest or the document.
                                                                                      2004070200830001001EB8D1
                                          RECORD:NG                   AND ENDORSEMENT          COVER                    PAGE                              PAGE 1 OF 25
                Document ID: 2004WO200830001                          )ocument Date: 06-W-2004                                         Facper-tion       Date: 07-02-2004
                Document Type: MORTGAGE
                Document Page Count: 23
                PRESENTER:                                                              RETURN             TO:
                RETRIEVER    ABSTRACT, LLC.                                             SOMERSET MORTGAGE   BANKERS
                AS AGENT FOR UNITED GENERAL                                             2001 MARCUS AVENUE
                81 SCUDDER AVE.                                                         LAKE SUCCESS, NY 11042
                NORTHPORT,      NY 11768                                                516-293-9172
                631-754-1217
                RET-U-1001038-B

                                                                          PROPER'
                                                                                       'Y DATA
               Borough                  Block    Lot             Unit     Address
               BRONX                     5868    656  Entire Lot          5910 TYNDALL                           AVENUE
                             Property    Type:   DWELLING    ONLY - 2 FAMILY
 I




                                                                   CliOSS REFERENCE                    DATA
                CRFN.___           or Document       ID_________      pr _______ Year__.._              Reel __      Page     _             or File Number __.______
                                                                                                                                                                   ___

                                                                                   PARTIES
               MORTGAGER/BORROWER:                                                      MORTGAGEE/LENDER:
               ALFRED DEL RIO                                                          SOMERSET INVESTORS  CORP.
               5910 TYNDALL AVENUE                                                     2001 MARCUS AVENUE, SUITE N-218
               BRONX, NY 10471                                                         LAKE SUCCESS, NY 11042

                x   AAdMmol      Parties Listed on Continuation    P ge
                                                                          FEES AND       TAXES
               Mortgage                                                                Recording Fee: $              152.00
               Mortgage Amount:                                 402J00.00              Affidavit Fee: $                0.00
               Taxable Mortgage Amount:          $              402, )00.00            NYC Real Property Transfer Tax Filing Fee:
               Exemption:                                                                                        $                                                    0.00
               TAXES: County (Basic):                              2010.00             NYS Real Estate Transfer Tax:
                          City (Additional):     $                 4J20.00                                                     S                    0.00
                          Spec (Additional):     $                      0.00                                RECORDED           OR FILED IN THE OFFICE
                          TASF:                                    1,)05.00                                    OF THE         CITY REGISTER    OF THE
                          MTA:                   $                   )80.00                                                CITY OF NEW YORK
                          NYCTA:                 $                     0.00                                                Recorded/Filed   09-07-200412·03
                          Additional MRT:        $                     0.00                                                City RegisterFileNo.(CRFN):
                                  TOTAL:         $                 8 315.00




                                                                                                                                  Register                    Sigr.üt..ts
                                                                                                                           City




                                                                     20 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1           1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 19 of 46
                                                                            RECEIVED  NYSCEF: 08/29/2019




           NYC     DEPARTMENT         OF FINANCE                         ...               . ...-»q___
                                                                          -
           OFFICE     OF THE       CITY   REGISTER                                                       -:s......;;:iiiiiiilliäiiijii               p.




                                                                                 2004070200830001001CBA51
                                RECORDING         AND   EI DORSEMENT           COVER     PAGE   (CONTINUATION)                           PAGE 2 OF 25
          Document     ID:  2004070200830001               Document    Date:06.07-2004                      P-epetion                    Date: 07-02-2004
          Document    Type: MORTGAGE
                                               .. ...                                                                                                .. . .
          PARTIES
          MORTGAGER/BORROWER:
          OLIVIA     DEL   RIO
          5910 TYNDALL       AVENUE
          BRONX,     NY    10471


          PARTIES
          MORTGAGEE/LENDER:
          DBA SOMERSET   MORTGAGE BANKERS
          2001 MARCUS AVENUE
          NORTH NEW HYDE PARK. NY   I1040




                                                                21 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                   INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 20 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                        After Recording Return To:
                        SCNERSET ICRTGAGE BANKERS

                        2001 leRCUS AVE
                        LAKE SUCCESS, NY


                                                               ISt aceAboveThist.tae
                                                                                                        czr. ato



                                                                    MORTGAGE




                        WORDS USED OFTEN IN THIS DO( T.JMENT
                                        Instrument"   This doeum int, which is dated JUNE 7 , 2004                                   together
                        (A) "Security
                                                                                                   "
                        with all Riders to this document, will be t alled the "Security Instrmpent
                            "Borrower."       ALFRED   DEL     RIC   AND    OLIVIA     DEL   RIO
                        (B)


                        whose address is     5910    TYNDALL I VE,      BRONX, NY 10471
                                                 "Borrower" and                   "I"      "me."
                        sometimes will be called                 sometimes simply      or
                              "MERS" is Mortgage Electronic F gimmeion                inc.   MERS is a separate corporation that is acting
                        (C)                                                Systems,
                        solely as a nominee for Lender and la nder's successors and assigns. MERS is the benefleiary under this
                        Security Instrument      MERS is organ zed and existing under the laws of Delaware, and has an address and
                        telephone number of P.O. Box 2026, Flirr , MI 48501-2026, tel. (888) 679-MERS.
                            "Lender."      SOMERSET INVEST 3RS CORP. DBA SCMERSET MORTGAGE BANKERS
 ¡                      (D)

                        ivill be called "Lender." Lender is a corpuation or association which exists under the laws of
                        NEW YORK                                              . Lender's address is     2001 MARCUS AVENUE
                        NORTH NEW NYDE PARK, NY 1104D                                                    .
                              "Note." The note signed                             JUNE 7 , 2004                   will be called the "Note."
                        (E)                           by Borrowet and dated
                        The Note shows that I owe Lender
                        FOUR HUNDRED TWO THOUSAND Ali 3 00 /100
                        Dollars (U.S.S      402 , 000. 00                     ) plus interest and other amounts that may be payable. I have
                        promised to pay this debt in Periodic Paynents and to pay the debt in full by      JULY 1, 2034                      .
                        NEWYORK-SingicFamily-FanaleMae/Preddi: MacUNIFORMINSTRUMENT                                             Form3033141




                                                                 22 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1         1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 21 of 46
                                                                          RECEIVED  NYSCEF: 08/29/2019




                    "Property."                                                                                     roperty,"
               (F)                   Re property that is de cribed below in the section titled "Descri                          will be
                          "Property."
              called the
                    "Loan."          "Loan"
              (G)              The           means the det evidenced by the Note, plus interest, any prepayment charges and late
              charges due under the Note, and all sums us under this Security Instrument, plus interest.
                             Secured." The amounts desc ibed below in the section titled "Borrower's    Transfer to Lender of Rights
              (H) "Sums
                      Property"                                        Secured."
              in the               sometimes will be called be "Sums
                   "Riders."                                                                                                 "Riders."
              (1)               All Riders attached to this 3ecurity Instrument that are signed by Borrower will be called
              The following Riders are to be signed by lorrower [check box as applicable]:
                        Adjustable Rate Rider             C4 ndominium Rider                      O Second Home Rider
                        Balloon Rider                     Pl nned Unit Development Rider          O Biweekly Payment Rider
                        1-4 Family Rider              O Ot ser(s) [specify]
                                 Law."
              (J) "Applicable            All controlling       pplicable  federal, state and local statutes, regulations, ordinances and
              administrative rules and orders (that have       the effect of law) as well as all applicable final, non-appealable, judicial
                                                    Law."
              opinions will be called "Applicable
                                                                         Assessments." All
              (K) "Co===n!:y      Association   Dues, Fe         3, and                       dues, fees, assessments, and other charges that
              are imposed on Borrower or the Prope               ty by a condominium       association, homeowners association or similar
                                                                                              Assessments."
              organization will be called "Community       i     ssociation Dues, Fees, and
                                                                               Transfer" means
              (L) "Electronic   Funds Transfer."     "Elec       ronic Funds                     any transfer of money, other than by check,
              draft, or similar paper instrument, Whi lh is initiated through an electronic terminal, telephonic ia.eament
             computer, or magnetic tape so as to ordet instruct, or authorize a financial institution to debit or credit an account.
             Some common examples of an Electronit Funds Transfer are point-of-sale transfers (where a card such as an asset
             or debit card is used at a merchant), : 2.•±•d                 teller machine (or ATM) transactions, transfers initiated by
             telephone, wire transfers, and automated t eatinghouse transfers.
                                Items." Those items that ar : described in Section 3 will be called "Escrow Items."
              (M) "Escrow
                                          Proceeds."                         Proceeds"
             (N)     "Miscellaneous                      "Misc3llaneous                   means any compensation,      settlement, award of
             damages, or proceeds paid by any third arty (other than Insurance Proceeds, as defined in, and paid under the
             cóverage described in, Section 5) for: (i damage to, or destruction of, the Property; (ii) Condemnation or other
             taking of all or any part of the Property; (i i) conveyance in lieu of Condem=_-tion or sale to avoid Condemnation; or
             (iv) misrepresentations of, or emissio::e e 4 to, the value and/or condition of the Property. A taking of the Property
                                                                                        "Condemnation."
             by any govetmnental authority by eminen domain is known as
                                   Insurance."                 asurance"
             (0) "Mortgage                        "Mortgage                 means insurance protecting Leader against the nonpayment of,
             or default on, the Loan.
                                Payment."      ne regularly s teduled amount due for (i) principal and interest under the Note, and (ii)
             (P) "Periodic
                                                                             Payment."
             any   amounts    under   Section 3 will be calle "Periodic
                    "RESPA."       "RESPA"
             (Q)                                means the Rs si Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its
             implementing regulation, Regulation X (a C.F.R. Part 3500), as they might be amended from time to time, or any
             additional or successor legislation or reg ulation that governs the same subject matter. As used in this Security
                             "RESPA"
             Instfument,                  refers to all requir Inents and restrictions that are imposed in regard to a "federally related
                          loan"                                                                            loan"
             mortgage             even if the Loan does not palify as a "federally related mortgage              under RESPA.

             BORROWER'S          TRANSFER        TO LENL *ER OF RIGHTS            IN THE    PROPERTY

             I mortgage, grant, and convey the Prope ty to MERS (solely as nominee for Lender and Lender's successors in
             interest) and its successors in interest sub ect to the terms of this Security In±      ent. This means that, by signing
             thiiSecurity     Instrument, I am giving Len 1er those rights that are stated in this Security Instrument and also those
             rights that Applicable Law gives to lender - who hold mortgages on real property. I am giving Lender these rights to
             protect Lender from possible losses that m ght result if I fail to:
                        (A) Pay all the amounts that I ov e Lender as stated in the Note including, but not limited to, all rene=als,
                        extensions and modifications  of t so Note;
                        (B) Pay, with interest, any amou to that Lender spends under this Security Im! ument to protect the value
                        of the Property and Lender's righ s in the Property; and
                        (C) Keep all of my other promise - and ag•eements under this Security Instrument and the Note.


             NEW YORK--Single Family-Fannie Mae/Freddk Mac UNIFORM INSTRUMENT                                                 Form 30331/01
                   VTX 10/1A/2002                            (Page2 of l$ pages)




                                                                        23 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 22 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                                                                 ®
                         I understand and agree that MERS hoids c dy legal title to the rights granted by me                       I=t-.--=•,  but,
                         if necessaryto comply with law or customc MERS (as nominee for Len der and Lender's successorsand assigns) has
                         the right:
                                    (A) to exercise any or all of tho e rights, including, but not limited to, the right to foreclose and sell the
                                    Property; and
                                    (B) to take any action requires of Lender including, but not limited to, releasing and canceling this
                                    Security Insmunent.

                        DESCRIPTION        OF THE PROPERTY

                        I give MERS (solely as nominee for l.4K x and Lender's successors in interest) rights in the Property described in
 .                      (A) through (G) below:
                                 (A) The Property which is locate , at , 5910 TYNDALL AVE
                                                                                            [snestl
                                 BRONX                                                      , New York       10 471                .
                                         [City,Townor Vinage]                                                   [ZipCodc]
                                                                                   County. It has the following legal  description-
                                 This Paperty is in BRONX




                                 (B) All buildings and other i.-p cyc=ata that are located on the Property described in rub=±             (A) of
                                 this section;
                                                                                                                      in subsection (A) of this
                                 (C) All rights in other property that I have as owner of the Property described Property;"
                                 section. These rights are known is "easements and appurtenances attached to the
                                 (D) All rights that I have in the land which lies in the streets or roads in front of, or next to, the Property
                                 described in subsection (A) of t1is section;
                                 (E) All fixtures that are now or h the future will be on the Property described in subsections (A) and (B) of
                                 this section;
                                 (F) All of the rights and propert y described in subsections (B) through (E) of this section that I acquire in
                                 the future; and
                                 (0) All replacements of or addit ons to the Property described in e±ectio=      (B) through (F) of this section
                                 and all Insurance Proceeds for laas or damage to, and all Misedic-.cc= Proceedsof the Property described
                                 in subsections (A) through (F) o 'this section.

                        BORROWER'S  R1GHT TO MORT4 :AGE THE PRurERTii                             AND BORROWER'S            OBLIGATION        TO
                        DEFEND OWNERSHIP OF THE PROPERTY

                        1promise that• (A) I lawfully own the P>operty; (B) I have the right to mortgage, grant and convey the Property to
                        Leader; and (C) there are no outstandh g claims or charges against the Property, except for those which are of
                        public record.

                        I give a general warranty of title to Lenor. 'this means that I will be fully responsible for any losses which Lender
                        suffers because someone other than my, elf has some of the rights in the Property which I promise that I have. I
                        promise that I win defend my ownership of the Property against any claims of such rights.
                        NEWYORK-SingleFamily-FannieMae/Frede
                                                           is MaeUNIFORMINSTRUMENT                                                  Form3033I AM
                                10/18/2002                         (Page3 of15peru)




                                                                   24 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                        INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1           1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 23 of 46
                                                                            RECEIVED  NYSCEF: 08/29/2019




                                                                                  Title           To.

                                                                                    scaEDtraE                 A - DESCRIPTION




                ALL         that              certain                plot,            piece                  or      parcel                    of          land,           with            the
                buildings                       and             improvements                         thereon                        erected,                    situate,                lying               and
                being              in         the          Borough                and       County                       of  Bronx,                        City        and          State            of       New
                York,              more              particularly                         bounded                        and   described                              as     follows:


                BEGINNING                       at         point            on      the          nasterly                           side         of          Tyndall                Avenue,
                distant                   125            feet           northerly                  from                  the          corner                 formed               by   the
                intersection                               of         the     easter.y                       side              of       Tyndall                    Avenue              with          the
                northerly.t.side                                 of      West           259             Street;


                THENCE                  northerly                       along           the          easterly                         side            of       Tyndall                 Avenue,                30
         i      feet;


                                                                                                                                                                             of        West          259"
                THENCE                  easterly                   parallel                   w..th            the             northerly                       side
                Street                  95    feet;


                THENCE                  southerly                      parallel                  vith               the             easterly                   side          of        Tyndall
                Avenue                  30   feet;

                                                                                                                                                                                                     2595
                THENCE              westerly                       parallel                   w.th             the             northerly                       side          of        West
                Street··95               feet                    to      the       poin;                or          place            of          BEGINNING.
         .
                SUBJECT                  to          a    driveway          easadent                                or         right_of                     way        for         pedestrian
                and         private                      motor     vehicles          over                                the         most      southerly                            four           feet        of
                the         premises                       hereinabove                        described.                                Together         with                       the          benefits
                of      a     driveway                          easement                for        pedestrian                              and         private                motor                vehicles
                over          the    most                   northerly                     fotr               feet              of      the          premises                      adjoining                   on
                the         south.




                                  UNITED                                        G@G5tBL                 TITLE                  INSURANCE                       COMPANY
                SCHEDULE A - DESCRIPTION




                                                                                                 25 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 24 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                        PLAIN LANGUAGE          SECURITY      INST RUMENT

                        his Security Instrument contains promis s and agreements that are used in reat property security instruments all
                        over the country. It also contains other p emises and agreements that vary in different parts of the country. My
                                                                     language."
                        promises and agreements are stated in "pis n
                        COVENANTS
                         1promise and I agree with Lender as follows:
                                    L Borrower's Promise to Pay. will pay to Lender on time principal and interest due under the Note and
                         any prepayment, late charges and other amounts due under the Note. I will also pay all amounts for Escrow Items
                         under Section 3 of this Security Instrumen .
                                   Payments due under the Note an 1this Security Instrurnent shall be made in U.S. currency. If any of my
                         payments by check or other payment instument is returned to Leader unpaid, Leader may require my payment be
                         made by: (a) cash; (b) money order; (c) ertified check, bank check, treasurer's check or cashier's check, drawn
                         upon an institution whose deposits are it sured by a federal agency, instrumentality, or entityl or (d) Electronic
                        Eunds Transfer.        .
                                   Payments are deemed received b Lender when received at the location required in the Note, or at another
                         location designated by Lender under Se tion 15 of this Security Instrument. Lender may return or accept any
                         payment or partial payment if it is for an 1mount that is less than the amount that is then due. If Lender accepts a
                         lesser payment, lander may mfuse to acct pt a lesser payment that I may make in the future and does not waive any
                        of its rights. lander is not obligated to a *ply such lesser payments when it accepts such payments. If interest on
                        principal accrues as if all Periodic Paynents had been paid when due, then Lender need not pay interest on
                        unapplied funds. Lender may hold such ur spplied funds until 1make payments to bring the Loan current. If I do not
                        do so within a reasonable period of time, lander will either apply such funds or retum them to me. In the event-of
                        foreclosure, any unapplied funds will i e applied to the c::t::t=di-:g principal balance immediately prior to
                        foreclosure. No offset or claim which I mf jht have now or in the future against Lender will relieve me from making
                        payments due under the Note and this S curity Instrument or keeping all of my other promises and agreements
                        secured by this Security Instrument.
                                   2. Application of Borrower's Payments and Insurance Proceeds. Unless Applicable Law or this
                        Section 2 requires otherwise, Lender will ( pply each of my payments that Lender accepts in the following order:
                        First, to pay ,interest due under the Note;
                        Nuxt to pay principal due under the Note and
                        Next, to pay the amounts due Lender und r Section 3 of this Security Instrument
                        Such payments will be applied to each Pc iodic Payment in the order in which it became due.
                        Any remaining amounts will be applied a follows:
                        First, to pay any late charges;
                        Next, to pay any other amounts due unde. this Security Instnument; and
                        Next, to reduce the principal balance of t1 3 Note.
                                   If Lender receives a payment fr- -m me for a late Periodic Payment which includes a sufficient amount to
                        pay any late charge due, the payment ma be applied to the late Periodic Payment and the late charge. If more than
                        one Periodic Payment is due, Lender m y apply any payment received from me: First, to the repayment of the
                        Periodic Payments that are due if, and to the extent that, each payment can be paid in fbil; Next, to the extent that
                        any excess exists ailer the payment is aplied to the full payment of one or more Periodic Payments, such excess
                        may be applied to any late charges due.
                                  Voluntary prepayments will b. applied as follows: First, to any prepayment charges; and Next, as
                        described in the Note.
                                  Any application of payments, I surance Proceeds, or Miscellaneous Proceeds to principal due under the
                        Note will not extend or postpone the due fate of the Periodic Payments or change the amount of those payments.
                                  3. Monthly Payments For Tax s And Insurance.
                                  (a) Borrower's Obilgations. I will pay to Lender a)1 amounts aecessary to pay for taxes, assessments,
                        water charges, sewer rents and other s milar charges, ground leasehold payments or rents (if any), hazard or
                        property insurance covering the Property flood insurance (if any), and any required Mortgage Insunmce, or a Loss
                        Reserve as desçribed in Section 10 in he place of Mortgage Insurance. Each Periodic Payment will include an
                        amount to be applied toward payment of he following items which are called "Eacrow Items:"
                                  0) The taxes, assessments, wart charges, sewer rents and other similar charges, on the Property which
                                  under Applicable Law may be uperior to this Security Instrument as a Lien on the Property. Any claim,
                        NEw YORK-SingleFamily-FamnleMae/Frede2MaeUNIFORMINSrRUMENT                                            Form3033t/GI
                             .4m 10/ie/2aan                        O'ese4of 15poses)




                                                                 26 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1        1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 25 of 46
                                                                         RECEIVED  NYSCEF: 08/29/2019

                                                 .                                                                            .




                       demand or charge that is made a painst property because an obligation       has not             ed is known as a
                       "Lien;"

                           (2) The leasehold payments or ghound rents on the Property (ifany);
                           3) The premium for any and all I asurance required by lander under Section 5 of this Security Intmment;
                           (4) 'lle premium for Mortgage Insurance (if any);
                           (5) The amount I may be require 1to pay 1Ander under Section 10 of this Security Instrument instead ofthe
                           payment of the pmmium for Mot tgage Insurance (if any); and
                           (6) If required by Lender, the am xint for any Community Association Dues, Fees, and Assessments.
                           After signing the Note, or at any time during its tems, Lender may include these amounts as Escrow Items.
               The monthly payment I will make for 1:scrow Items will be based on Lender's estimate of the annual amount
               required.
                           I will pay all of these arnounts to Lender unless Lender tells me, in writing, that I do not have to do so, or
               unless Applicable Law requires otherwist. I will make these payments on the same day that my Periodic Payments
               of principal and interest are due under the Note.
                                                                                                                                Funds."
                           The amounts that I pay to Lendt r for Escrow Items under this Section 3 will be called "Escrow               I
              will pay Lender the Escrow Funds for Es:mw Items unless Lender waives my obligation to pay the Escrow Funds
              for any or all Escmw Items. Lender may vaive my obligation to pay to Londer Escrow Funds for any or all Escrow
               Items at any time. Any such waiver must be in writing. In the event of such waiver, I will pay directly, when and
              where payable, the amounts due for any Escmw Items for which payment of Escrow Funds has been waived by
              Lender and, if Lender requires, will pro aptly send to Lender receipts showing such payment within such time
              period as Lender may require. My obliga ion to make such payments and to provide receipts will be considered to
              be a promise and agreement contained in dais Security Instrument, as the phrase "promises and agreements" is used
               in Section 9 of this Security Instrument. 1f 1 am obligated to pay Escmw Items directly, pursuant to a waiver, and I
              fail to pay the amount due for an Escw v Item, Londer may pay that amount and I will then be obligated under
              Section 9 of this Security Instmment to nepay to Leader. Lender may revoke the waiver as to any or all Escrow
              Items at any time by a notice given in accordance with Section 15 of this Security Instrument and, upon the
              revocation, I will pay to Lender all Escrou Funds, and in amounts, that are then required under this Section 3.
                          I promise to promptly send to 14ader any notices that I receive of Escrow Item amounts to be paid. lander
              will estimate from time to time the amot at of Escrow Funds I will have to pay by using existing assessments and
              bills and reasonable estimates of the ame ent I will have to pay for Escrow Items in the future, unless Applicable
              Law requires Lender to use another mothe d for determining the amount I am to pay.
                          Lender may, at any time, collect and hold Escrow Funds in an amount sufficient to permit Londer to apply
              the Escrow Funds at the time specified t ader RESPA. Applicable Law puts limits on the total amount of Escrow
              Funds Lender can at any time collect ar d hold. This total amount cannot be more than the =-i-.                  amount a
              lender could require under RESPA. If t acre is another Applicable Law that imposes a lower limit on the total
             amount of Escrow Funds Lender can colk ct and hold, Lender will be limited to the lower amount.
                          (b) Lender's Obligations.     Lem er will keep the Escrow Funds in a savings or bartking institution which
             has its deposits insured by a federal ag mcy, instrumentality,         or entity, or in any Federal Home Loan Bank. If
             Lender is such a savings or banking inst tution, Lender may hold the Escrow Funds. Lender will use the Escrow
             Funds to pay the Escrow Items no later than the time allowed under RESPA or other Applicable Law. Lender will
             give to me, without charge, an annual acaounting of the Escrow Funds. That accounting will show all additions to
             and deductions from the Escrow Funds an f the reason for each deduction.
                         Lender may not charge me for t olding or keeping the Escmw Funds, for using the Escrow Funds to pay
             Escrow Items, for making a yearly analyr is of my payment of Escrow Funds or for receiving, or for verifying and
             totaling assessments and bills. However,         ender may charge me for these services if Lender pays me interest on the
             Escrow Funds and if Applicable Law per nits Londer to make such a charge. Leader will not be required to pay me
             any interest or earnings on the Escrow F eds unless either (1) Lender and I agree in writing that Lender will pay
             interest on the Escrow Funds, or (2) Appl. cable Law requires Londer to pay interest on the Escrow Funds.
                         (c) Adjustments      to the Eserow Funds. Under Applicable Law, there is a limit on the amount of Escrow
             Funds Lender may hold. If the amount c f Escrow Funds held by Lender exceeds this limit, then there will be an
             excess amount and RESPA requires Lem er to account to me in a special manner for the excess amount of Escrow
             Funds.
                         If, at any time, Lender has not seceived enough Escrow Funds to make the payments of Escrow Items
             when the payments are due, Lender may tell me in writing that an adelMemal amount is necessary. 1 will pay to
             Lender whatever additional amount is n:cessary to pay the Escrew Items when the payments are due, but the
             nuniber of payments will not be more thas 12.
             NEW YORK--Single FaraHy-FammieMaelFredd Mac UNIFORM INSTRUMENT                                               Forrn 3e33llel
                   VTX 10/18/2002                          (Page5 of 15pages)




                                                                    27 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 26 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                     When I have paid all of the Sun s Secured, Lender will promptly refund to me any Escrow Funds that are
                          then being held by Lender.
                                     4. Borrower's Obligation to E y Charges, Assessments And Claims, I will pay all taxes, assessments,
                          water charges, sewer rents and other sim lar charges, and any other charges and fines that may be imposed on the
                          Property and that may be superior to this lecurity Instrument. I will also make ground rents or payments due under
                          my lease if I am a tenant on the Property ad Community Association Dues, Fees, and Assessments (if any) due on
                          the l!roperty. If these items are Escrow I :ms, I will do this by making the payments as described in Section 3 of
                                                                                                  "Person" means
                          this Security !::::tr.;m:n. In this Securi y Instrument, the word                         any individual, organization,
                         governmental authority or other party.
                                    I will promptly pay or satisfy all Liens against the Property that may be superior to this Security
                          b±==t.        However, this Security Instr unent does not require me to satisfy a superior Lien if: (a) I agree, in
                         writing, to paiy the ±!igei=      which gave ise to the superior Llen and lander approves the way in which I agree to
                         pay that obligation, but only so long as I in performing such agreement; (b) in good faith, I argue or defend against
                         the superior Lien in a lawsuit so that in b nder's opinion, during the lawsuit, the superior Lien may not be enforce d,
                          but only until the lawsuit ends; or (c) I se ure from the holder of that other Lien an agnement, approved in writing
                          by Lender, that the Lien of this Security !::::=-=:   is superior to the Lien held by that Person.If Lander determines
                          that any part of the Property is subject o a superior Lien, Lender may give Borrower a notice identifying the
                         superior Lien. Within 10 days of the dat+ on which the notice is given, Borrower shall pay or satisfy the superior
                         Lien or take one or more of the actions m+ntioned in this Section 4.
                                    Lender also may require me to gsy a one-time charge for an independent real estate tax reporting service
                         used by Lender in connection with the Lo n, unless Applicable Law does not permit Lender to make such a charge.
                                    5. Borrower's Obligation to M Antain Hazard Insurance or Property Insurance. I will obtain hazard
                         or property insurance to cover all buildings and other imprevements that now are, or in the future will be, located on
                         the Property. The insurance will cover 1*ss or damage caused by fire, hazards normally covered by "Extended
                         Coverage"
                                       hazard insurance policies, and any other hazards for which Leader requires coverage, including, but not
                         limited to earthquakes and floods. The inurance will be in the amounts (including, but not limited to, deductible
                         levels) and for the periods of time requiud by lander. What Leader requires under the last sentence can change
                         during the term of the Loan. I may choo -e the insurance company, but my choice is subject to (ander's right to
                         disapprove. Lender may not disapprove n y choice unless the disapproval is reasonable. lander may require me to
                         pay either (a) a one-time charge for flood zone determination, certification and tracking services, or (b) a one-time
                         charge for flood zone determination and certification services and subsequent charges each time remappings or
                         similar changesoccur which reasonably n ight affect the flood zone determination or certification. IfI disagree with
                         the flood zone determination, I may request the Federal Emergency Management Agency to review the flood zone
                         determination and I promise to pay any fe s charged by the Federal Emergency Management Agency fbr its review.
                                    If I fail to maintain any of th insurance coverages described above, Lender may obtain insurance
                         coverage, 'at Leader's option and my ex 4nse. Lender is under no obligation to purchase any particular type or
                         amount of coverage. Therefore, such cov rage will cover lander, but might or might not protect me, my equity in
                         the Property, or the contents of the Prope y, against any risk, bazard or liability and might provide greater or lesser
                         coverage than was previously in effect. 1 acknowledge that the cost of the insurance coverage so obtained might
                         significantly exceed the cost of insurance that I could have obtained. Any amounts disbursed by Lender under this
                         Section 5 will become my additional deb secured by this Security Instrument. These amounts will bear interest at
                        the interest rate set forth in the Note fron the date of disbursement and will be payable with such interest, upon
                        notice from Lender to me requesting payn ent
                                   All of the insurance policies an renewals of those policies will include what is known as a "Standard
                        Mortgage Clause" to protect Leader and will name lander as mortgagee and/or as an additional loss payee. The
                        form of all policies and renewals will be sceptable to Lender. Lender will have the right to hold the policies and
                        renewal certificates. If Lender requires, will promptly give Lender all receipts of paid premiums and renewal
                        notices that I receive.
                                   If I obtain any form of insurance *overage, not otherwise required by Lender, for damage to, or destruction
                        of, the Property, such policy will include : Standard Mortgage Clause and will name Lender as mortgagee and/or as
                        an additional loss payee.
                                   If there is a loss or damage to th* Property, I will promptly notify the insurance company and Lender. If I
                        do not promptly prove to the insurance company that the loss or damage occurred, then I endar may do so.
                                   The amount paid          the insura rce company for loss or damage to the Prcperty is called "Insurance
                        Proceeds." Unless Lender by I
                                                       and otherwist agree in writing, any Insurance Proceeds, whether or not the underlying
                        insurance was required by Lender, will 1: used to repair or to restore the damaged Property unless: (a) it is not
                        NEWYORK-SingleFamily-FannieMaa/Fred& MacUNIFORMINSTRUMENT                                                   Fonn3033U01
                                   rs 10/1s/2002                              (Pa8r6 of H pages)




                                                                   28 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 27 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                          economically feasible to make the repa s or restoration; (b) the use of the Insurance Proceeds for that purpose
                          would lessenthe protection given to Len -er by this Security Instmment; or (c) Leader and I have agreed in writing
                          not to use the Insurance Proceeds for that purpose. During the period that any repairs or restorations are being made,
                          lander may hold any insurance Proceed until it has had an opportunity to inspect the Property to verify that the
                          repair work has been completed to Lend r's satisfaction. However, this inspection will be done promptly. lander
                          may make payments for the repairs and astorations in a single psyment or in a series of progress payments as the
                         work is completed. Unless Lender and I agree otherwise in writing or unless Applicable Law requires otherwise,
                         Lender is not required to pay me any i terest or earnings on the Insurance Proceeds. I will pay for any publie
                          adjusters or other third parties that I hire and their fees will not be paid out of the Insurance Proceeds. If the repair
                          or restoration is not economically feasibi or if it would lessen lander's protection under this Security Instnanent,
                         then the Insurance Proceeds will be used o reduce the amount that I owe to Leader under this Security instrument.
                          Such Insurance Proceeds will be applieca in the order provided for in Section 2. If any of the Insurance Pmceeds
                          remain after the amount that I owe to Les Jer has been paid in full, the remaining Insurance Proceedswill be paid to
                          me.
                                    If I abandon the Property, Lend r may file, negotiate and settle any available insurance claim and related
                         matters. If I do not answer, within 30 da' 8, a notice from Lender stating that the insurance company has offered to
                         settle a claim, Londer may negotiate and ettle the claim. The 30- day period will begin when the notice is given. in
                         either event, or if lander acquires the P operty under Section 22 of this Security !=t:=-f           or otherwise, I give
                         Lender my rights to any Insurance Proce 4s in an amount not greater than the amounts unpaid under the Note and
                         this Security Instrument. I also give Len* er any other of my rights (other than the right to any tefund of unearned
                         premiums that I paid) under all insurance policies covering the Property, if the rights are applicable to the coverage
                         of the Property. Lender rnay use the Insu ance Proceeds either to repair or restom the Property or to pay amounts
                         unpaid under the Note or this Security Ins annent, whether or not then due.
                                   6. Bor ower's Obligations to ( zeupy 'Ite Property. I will occupy the Property and use the Property as
                         my principal residence within 60 days af er I sign this Security Instrument I will continue to occupy the Property
                         and to use the Property as my principal r sidence for at least one year. 'Ihe one-year period will begin when I first
                         occupy the Propetty. However, I will r 3t have to occupy the Property and use the Property as my principal
                         residence within the time frames set forth above if Lender agrees in writing that I do not have to do so. Leader may
                         not refuse to agree unless the refusal is re-sonable. I also will not have to occupy the Property and use the Property
                         as my principal residence within the tir e frames set forth above if extenuating circumstances exist which are
                         beyond my control
                                   7. Borrower's Obligatican to Maintain And Protect The Property And to Fulfill Any lasse
                         Obligations.
                                   (a) Maintenance and Protectio , of the Property. 1 will not destroy, damage or harm the Property, and I
                         will not allow the Property to deteriorate, Whether or not I am residing in the Property, 1will keep the Property in
                         good repair so that it will not deteriorate or decrease in value due to its condition. Unless it is determined under
                         Section 5 of this Security instrument that repair is not economically feasible, I will promptly repair the Property if
                         damaged to avoid further deterioration o damage. If insurance or Condemnation (as defined in the definition of
                         Miscellaneous Proceeds) proceeds are pa 1 becauseof loss or damage to, or Condemnation of, the Property, 1will
                         repair or restore the Property only if Lenhr has released those proceeds for such purposes. Lender may pay for the
                        repairs and restoration out of proceeds i i a single payment or in a series of progress payments as the work is
                        completed. If the insurance or Condemnat on proceeds are not sufficient to repair or restore the Property, 1 promise
                        to pay for the completion of such repair or restoration.
                                   (b) Lender's Inspection of Prot erty. Lender, and others authorized by Leader, may enter on and inspect
                        the Property.'Ihey will do so in a reasona le manner and at reasonable times. If it has a reasonable purpose, Lender
                        may inspect the inside of the home or ott er improvements on the Property. Before or at the time an ½_•p~*i= is
                        made, Lender will give me notice stating a reasonable purpose for such interior inspection.
                                   8. Borrower's Loan Applicatios . If, during the application process for the Loan, I,orany Person or entity
                        acting at my direction or with my knowles le or consent, made falso, misleading, or inaccurate statements to Lender
                        about information impoitant to lander in hmkhg              my eligibility for the Loan (or did not provide Londer with
                        such information), Lender will treat my otions as a default under this Security Instnunent. False, misleading, or
                        inaccurate statements about Efmh              important to Leader would include a rnisrepresentation of my intention to
                        occupy the Property as a principal residena. This is just one example of a false, mis hdeg, or inaccurate statement
                        of lmgiortant information.
                                   9. Lender's Right to Protect ts Rights in The Property. If: (a) I do not keep my promises and
                        agreements made in this Security !---           ='.; (b) someone, including me, begins a legal proceeding that may
                        NEWYORK-SingleFamily-FanaleMae/FreddleMacUNIFOaM INSTRUMENT                                                 Form3033t AM
                                  VTA10/18/ 2002                              (Page7of 15pages)




                                                                   29 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 28 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                          significantly affect Lender's interest in the Property or rights under this Security Instrument (such as a legal
                          proceeding in bankruptcy, in probate, for Condemnation or Forfeiture (as defined in Section 11), psoceedingswhich
                          could give a Person rights which could equal or exceed Lender's interest in the Property or under this Security
                          Instrument, proceedings for onforcemen of a Lien which may become superior to this Security Instrm•ent or to
                          enforce laws or regulations); or (c) I ba t abandoned the Property, then Lender may do and pay for whatever is
                          reasonable or appropriate to protect la ader's interest in the Property and Leader's rights under this Security
                          Instiument.
                                    Lender's actions may include, out are not limited to: (a) protecting and/or assessing the value of the
                          Property; (b) securing and/or repairing th aProperty; (c) paying sums to eliminate any Lien against the Property that
                                                                                                                                        attorneys'
                          may be equal or superior to this Securit Instrument; (d) appearing in court; and (c) paying reasonable
                          fees to protect its interest Enthe Property and/or rights under this Security Instrument, including its secured position
                          in a bankruptcy proceeding. Lender can lso enter the Property to make repairs, change Jocks, replace or board up
                          doors and windows, drain water from p as, eliminate building or other code violations or dangerous conditions,
                         have utilities turned on or off, and take xny other action to secure the Property. Although Leader may take action
                         under this Section 9, Lender does not ha >eto do so and is under no duty to do so. I agree that Leader will not be
                         liable for not taking any or all actions am 3r this Section 9.
                                    I will pay to Lender any amount , with interest, which Lender spends under this Section 9. I will pay those
                         amounts to Leader when Lender sends n c a notice requesting that I do so. I will pay interest on those amounts at
         .               the interest ra,teset forth in the Note. In erest on each amount will begin on the date that the amount is spent by
                         Lender. 'this Security Instrument will pra tect Lender in case I do not keep this promise to pay those amounts with
                         interest
                                    If I do not own, but am a tenant 3n the Property, I will fulfill all my obligations under my lease. 1will not
                         give up the rights that I have as a tenan on the Property. I will not cancel or terminate my lease and I will not
                         change or amend that lease unless Lend r agrees in writing to the change or amendment. I also agree that, if I
                         acquire the full title (sometimes called ' Fee Title") to the Property, my lease interest and the Fee Title will not
                         mprge unless Jander agrees to the merger in writing.
                                    10. Mortgage Insurance. If Ler 1er required Mortgage Insurance as a condition of making the Loan, I will
it                       pay the premiums for the Mortgage Inst ance. If, for any mason, the Mortgage insurance coverage ceases to be
                         available from the mortgage insurer the previously provided such insurance and Lender required me to make
                         separate payments toward the premiuna for Mortgage Insurance, I will pay the premiums for substantially
                         equivalent Mortgage Insurance coverage from an alternate mortgage insurer. However, the cost of this Mortgage
                         Insurance coverage will be substantially quivalent to the cost to m, of the previous Mortgage Insurance coverage,
                         and the alternate mortgage insurer will be aelectedby Lender.
                                   If substantially equivalent Morqage Insurance coverage is not available, lander will establish a non-
                                              Reserve" as a substitut for the
                         refundable "Loss                                        Mortgage Insurance coverage. I will continue to pay to Lender
                         each month an amount equal to one-twelf h of the yearly Mortgage Insurance premium (as of the time the coverage
                         lapsed or ceased to be in effect). Lender vill retain these payments, and will use these payments to pay for losses
                         that the Mortgage Insurance would have c wered. The Loss Reserve is non-refundable even if the Loan is ultimately
                        paid in full and Lender is not required to pay me any interest on the Loss Reserve. Lender can no longer require
                        Loss Reserve payments if5 (a) Mortgage 1.surance coverage again becomes available through an insurer selected by
                        Lender; (b) such Mortgage Insurance is - brained; (c) Leader requires separately designated payments toward the
                        premiums for Montgage insurance; and (d the Montgage insurance coverage is in the amount and for the period of
                        time required by Lender.
 1                                 If Lender required Mortgage Ins -rance as a condition of making the Loan and Borrower was required to
                        make separate payments toward the pai=                  for Mortgage Insurance, I will pay the Mortgage Insurance
                        premiums, or the Loss Reserve payment -, until the requirement for Mortgage insurance ends according to any
                        written agreement between Lender and me providing for such termination or until termination of Mortgage
                        Insurance is required by Applicable Lar. Lender may require me to pay the premiums, or the Loss Reserve
                        payments, in the manner described in Set ion 3 of this Security instrument. Nothing in this Section 10 will affect
                        my obligation to pay interest at the rate prr vided in the Note.
                                   A Mortgage Insurance policy pa:s Lender (or any entity that purchases the Note) fbr certain losses it may
                        incur if Borrower does not repay the Loan a agreed. Borrower is not a party to the Mortgage Insurance policy.
                                   Mortgage insurers assesstheir to al risk on all Mortgage Insurance from time to time. Mortgage insurers
                        may enter into agreements with other patths to share or change their risk, or to reduce losses.'Itese agreements are
                        based on terms and conditions that are saEsfactory to the mortgage insurer and the other party (or parties) to these

                        NEWYORK-SingleFamity-FannieMse/Freshoe
                                                             MacUN1FORMINSTRUMENT                                                  Form30331/01
                                                                  (Page8 of H pgges)




                                                                   30 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                         INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 29 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                          speements. These agreements may reqi e the mottgage insurer to make payments                           source of funds that
                          the mortgage insurer may have available which may include Mortgage Insurance premiums).
                                      As a result of these agreements, Lender, any owner of the Note, another insurer, any reins urer, or any other
                          entity may receive (directly or indirectly amounts that come from a portion of Borrower's payments for Mortgage
                          Insurance, in exchange for sharing or ch nging the mortgage insurer's risk, or reducing losses. If these ageernents
                          provide that an afftliate of Lender takes a share of the insurer's risk in exchange for a share of the premiums paid to
                                                                                       reinsurance." It
                          the insurer, the arrangement is often ter ned "captive                         also should be understood that: (a) any of
                          these agreements will not affect the amor nts that Borrower has agreed to pay for Mortgage Insurance, or any other
                          terms of the Loan. These agreements wil not increase the amount Borrower will owe for Mortgage Insurance, and
                          they will not entitle Borrower to any refu id; and (b) any of these agreements will not affect the rights Borrower has
         !                - if any - regarding the Mortgage Insuran:c under the Homeowners Protection Act of 1998 or any other law. These
                          rights may include the right (a) to receive certain disclosures, (b) to request and obtain cancellation of the Mortgage
                          Insurance, (c) to have the Mortgage In. urance terminated automatically, and/or (d) to receive a refund of any
                          Mortgage Insurance premiums that were t of earned at the time of such -nda-               or termination.
                                      1l. Agreements About Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are assignedto
                          and will be paid to Lender.
                                      If the Property is damaged, suc 1 Miscellaneous Proceeds will be applied to restoration or repair of the
                          Property, if (a) the restoration or repair 3 economically feasible, and (b) Lender's security given in this Security
                          !::::M.::=t is not lessened. During such repair and restoration period, Londer will have the right to hold such
                          Miscellaneous Proceeds until Leader has nadan opportunity to inspect the Property to verify that the work has been
                         completed to Lender's satisfaction. How> ver, the inspection will be undertaken promptly. Lender may pay for the
                         repairs and restoration in a single disburst ment or in a series of progress payments as the work is completed. Unless
                          Lender and I agree otherwise in writing on unless Applicable Law requires interest to be paid on such Miscellaneous
                         Proceeds, Londer will not be required to pay Borrower any interest or earnings on the Miscellaneous Proceeds. (f
                         the restoration or repair is not economical y feasible or Lender's security given in this Security Instrument would be
                          lessened, the Miscellaneous Proceeds wil be applied to the Sums Secured, whether or not then due. The excess, if
                         any, will be paid to me. Such Miscellaneo asProceeds will be applied in the order provided for in Section 2.
                                     In the event of a total taking, der ruction, or loss in value of the Property, the Miscellaneous Proceedswill
                         be applied to the Sums Secured, whether ( r not then due. The excess, if any, will be paid to me.
                                     In the everit of a partial taking, hstruction, or loss in value of the Property in which the fair market vaine
                         of the Property immediately before the p artial taking, destruction, or loss in value is equal to or greater than the
                         amount of the Sums Secured immediately before the partial taking, destruction, or loss in value, the Sums Secured
                         will be reduced by the amount of the M scellaneous Proceeds multiplied by the following fraction: (a) the total
                         amount of the Sums Secured immediately before the partial taking, destruction, or loss in value divided by (b) the
                         fair market value of the Property irnmedi stely before the partial taking, destruction, or loss in value. Any balance
                         shall be paid to me.
                                     In the event of a partial taking, d:struction, or loss in value of the Property in which the fair market value
                         of the Property immediately before the p trtial taking, destruction, or loss in value is less than the amount of the
                         Sums Secured immediately before the par ing taking, destruction, or loss in value, the Miscellaneous Proceeds will
                         be applied to the Surns Secured whether on not the sums are then due.
                                     If I abandon the Property, or if, ifler Iznder sends me notice that the Opposing Party (as defined in the
                         next sentence) offered to make an award a settle a claim for damages, I fail to respond to Lender wf thin 30 days
                         after the date Lender gives notice, IAndek is authorized to collect and apply the Miscellaneous Proceeds either to
                        restoration or repair of the Property or to he Sums Secured, whether or not then due. "Opposing Party" means the
                         third party that owes me Miscellaneous F roceeds or the party against whom I have a right of action in regard to
                         Miscellaneous Proceeds.
                                     I will be in default under this See nity Instrument if any civil or criminal action or proceeding that Lender
                        determines could result in a court ruling (a ) that would require Forfeiture of the Property, or (b) that could damage
                        Lender's interest in the Property or rights t ader this Security Instrument. "Forfeiture" is a court action to require the
                        Property, or any part of the Property, to segiven up. I may correet the default by obtaining a court ruling that
                        dismisses the court action, if Lender deter nines that this court ruling prevents Forfeiture of the Property and also
                        prevents any damage to Lender's interest a the Property or rights under this Security Instrument If I conect the
                        default, I will have the ri ght to have enforc ment of this Security Instrument dhee±ued,         as provided in Section 19
                        of this Security Instrument, even if Lender has required 1:-:me.‡.is Payment in Full (as de6ned in Section 22). The
                        proceeds of any award or clairn for damagss that are attributabic to the damage or reduction of Lender's interest in
                        the Property are assigned, and will be paid, to Lender.
                        NEWvORK--SingleFamily-FanaleMne/FreddleeneUNIFORMINSTRUMENT                                                   Form39331101
                                 ao/1stanon                         (Page9of H pages)




                                                                     31 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 30 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                   Ali Miscellaneous Proceeds clu t are not applied to r='o=tien or repair o                   will be applied in
                         the order provided for in Section 2.
                                    12. Continuation of Borrower s Obligations And of Leader's Rights.
                                   (a) Borrower's Obligations. L nder may allow me, or a Person who takes over my rights and obligations,
                         to delay or to change the amount of the Periodic Payments. Even if Lender does this, however, I will still be fully
                         obligated under the Note and under this 1 ecurity Instrument unless Lender agreesto release me, in writing, from my
                         obligations.
                                   Lender may allow those delays or changes for me or a Person who takes over my rights and obligations,
                         even if Lender is requested not to do sc Even if lander is requested to do so, Lender will not be required to (1)
                         bring a lawsuit against me or such a P rson for not fulfilling obligations under the Note or under this Security
                         histrument, or (2) refuse to extend time 5 r payment or otherwise modify amortization of the Sums Secured.
                                   (b) Leader's Rights. Even if L mdcr does not exercise or enforce any right of Lender under thisSecurity
                               :=c-.t or under Applicable Law, Leader will still have all of those rights and may exercise and enforce them in
                         the future. Even if: (1) Lender obtains asurance, pays taxes, or pays other claims, charges or Liens against the
                         Property; (2) lander accepts payments fom third Persons; or (3) Lender accepts payments in amounts less than the
                         amount then due, Lender will have the ri jht under Section 22 below to demand that I make Immediate Payment in
                         Full of any amounts remaining due and p syableto Lender under the Note and under this Security Instrument.
                                    13. Obligations of Borrower A nd of Persons Taking Over Borrower's Rights or Obligations. If more
                         than one Person,signs this Security Instr iment as Borrower, each of us is fully obligated to keep all of Borrower's
                         promises and obligations contained in stis Security Instrument. Lender may enforce Lender's rights under this
                         Security Instrument against each of us in lividually or against all of us together. This means that any one of us may
                         be required to pay all of the Sums Secun d. However, if one of us does not sign the Note: (a) that Person is signing
                         this Security Instrument only to give tha Person's rights in the Property to Lender under the terms of this Security
                         Instrument; (b) that Person is not persoëally obligated to pay the Sums Secured; and (c) that Person agrees that
                         Londer may agree with the other Borro vers to delay enforcing any of Lender's rights, to modify, or make any
                        accommodations with regard to the terms of this Security Instrument or the. Note without that Person's consent.
                                   Subject to the provisions of Sect on 18 of this Security Instrument, any Person who takes over my rights or
                        obligations under this Security L±mt            in writing, and is approved by Lender in writing, will have all of my
                          ights and will be obligated to keep all oi my promises and agreements made in this Security Instnament Barrower
                        will not be released from Borrower's obl gations and liabilities under this Security Instrument unless Londer agrees
                        to such release in writing. Any Person wl o takes over Leader's rights or obligations under this Security Instrument
                        will have all of Lender's rights and will I a obligated to keep all of Lender's promises and agreements made in this
                        Security Instrument except as provided ta der Section 20.
                                   14. Loan Charges. Lender may charge me fees for services performed in c-esh             with my default, fbr
                        the purpose of protecting Lender's intere t in the Property and rights under this Security Instrument, including, but
                        not limited to, attorneys' fees, property i tspection and valuation fees. With regard to other fees, the fact that this
                        Sectirity Instrument does not expressly i ulicate that Lender may charge a certain fee does not mean that Lender
                        cannot charge that fee. Lender may not ci arge fees that are prohibited by this Security instrument or by Applicable
                        Law.
                                   If the Loan is subject to Applic- ble Law which sets maximum loan charges, and that Applicable Law is
                        riñally in:crpreted so that the interest or c her loan charges collected or to be collected in connection with the loan
                        exceed permitted limits: (a) any such loa charge will be reduced by the amount necessary to reduce the charge to
                        the permitted limit; and (b) any sums alr* ady collected from me which exceeded permitted limits will be refunded
                        to.me. Lender may choose to make this re imd by reducing the principal owed under the Note or by making a direct
                        payment to Borrower. If a refund reduce principal, the reduction will be treated as a partial prepayment without
                        any prepayment charge (even if a prepayment charge is provided for under the Note). If I accept such a refund that
                        is paid directly to me, I will waive any rig stto bring a lawsuit against Lender because of the overcharge.
                                   15. Notices Required under thh Security Instrument. All notices given by me or Lender in connection
                        with this Security Instrument will be in 7riting. Any notice to me in connection with this Security Instrument is
                        considered given to me when mailed by i rst class mail or when actually delivered to my notice address if sent by
                        other means. Notice to any one Borrower will be notice to all Borrowers unless App!!=ble Law expressly requires
                        otherwise. The notice address is the addn ss of the Property unless I give notice to Londer of a different address. I
                        will promptly notify Lender of my chang of address. If Lender specifies a procedure for reporting my change of
                        address, then I will only report a chang a of address through that specified procedure. 11tere may be only one
                        designated notice address under this Sect rity I=.=mcia at any one time. Any notice to Lender will be given by
                        delivering it or by mailing it by first c ass mait to Lender's address stated on the first page of this Security
                        NEWYOILK-SingleFamily-FaanieMas/FreddkMaeUNIFORMINSTRUMENT                                                  Form3033Elel
                                 . x mone/noon                               (Page10of JSpages)




                                                                   32 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1         1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 31 of 46
                                                                          RECEIVED  NYSCEF: 08/29/2019




                                                                                                                                              .




               Instrument unless Lender has given me notice of another address. Any notice in connection with this Security
               Instrument is given to Lender when it 3 actually received by Lender. If any notice required by this Security
              Instrument is also required under Applic ble Law, the Applicable Law requirement will satisfy the corresponding
              requirement under this Security Instrumer .
                          16. Law That Governs this See 1rity Instrument;             Word Usage. This Security Instrument is governed by
              federal law and the law of New York Sate. All rights and obligations contained in this Security Instrument are
              subject to any requirements and limitatiot 3 of Applicable Law. Applicable Law might allow the parties to agree by
              contract or it might be silent, but such siloce does not mean that Lender and I cannot agree by contract. If any term
              of this Security Instrument or of the Note onflicts with Applicable Law, the conflict will not affect other provisions
              of this Security Instrument or the Note wlich can operate, or be given effect, without the conflicting provision. This
              means that the Security instrument or the lote will remain as if the conflicting provision did not exist.
                          As used in this Security Instrurr 3nt: (a) words of the masculine gender mean and include corresponding
              words of the feminine and neuter genderr (b) words in the singular mean and include the plural, and words in the
                                                                                 "may"
              plural mean and include the singular; arn (c) the word                    gives sole discretion without any obligation to take
              any   action.
                          17. Borrower's       Copy. I will be t iven one copy of the Note and of this Security Instrument.
                          18. Agreements        about Leaderi        Rights If the Property    Is Sold or Transferred.    Lender may require
              Immediate Payment in Full of all Sums S sured by this Security Instrument if all or any part of the Property, or if
              any right in the Property, is sold or tran 4ferred without Lender's prior written permission. If Borrower is not a
              natural Person and a beneficial interest in lorrower is sold or transferred without Lender's prior written permission,
              Lender also may require Immediate Paym Jnt in Full. However, this option shall not be exercised by Lender if such
              exercise is prohibited by Applicable Law,
                          If Lender requires Immediate Pa *ment in Full under this Section 18, Lender will give me a notice which
              states this reÿñement.         'The notice will gi fe me at least 30 days to make the required payment. 'The 30-day period
              will begin on the date the notice is given t me in the manner required by Section 15 of this Security Insmunent. If I
              do not make the required payment durir I that period, Lender may act to enforce its rights under this Security
              Instrument without giving me any further notice or demand for payment.
                          19. Borrower's       Right to Have I ender's Enforcement         of this Security Instrument    Disco=ti==ed. Even
              if Lender has required Immediate Paym nt in Full, I may have the right to have enforcement of this Security
              Instrument stopped. I will have this right t any time before the earliest of: (a) five days before sale of the Property
              under any power of sale granted by this ecurity Instrument; (b) another period as Applicable Law might specify
              for the tennination of my right to have 3nforcement of the Loan stopped; or (c) a judgiacat has been catered
              enforcing this Security Instrument. In orde to have this right, I will meet the following conditions:
                         (a) I pay to Leader the full amout t that then would be due under this Security Instrument and the Note as if
                         Irnmediate Payment in Full had n :ver been requimd;
                         (b) I correct my failure to keep as y of my other promises or agreements made in this Security Instrument;
                         (c) I pay all of Lender's reasonab e expenses in enforcing this Security Instrument including, for example,
                                        attorneys'
                         reasonable                  fees, prope ty inspection and valuation fees, and other fees incurmd for the purpose
                         ofprotecting      Lender's interest in he Property and rights under this Security Instrument; and
                         (d) I do whatever Lender reason tbly requires to assure that Lender's interest in the Property and rights
                         under this Security Instrument ext my obligations under the Note and under this Security Instrument
                         continue unchanged.
                                     Lender may require that pay the sums and expenses mentioned in (a) through (d) in one or more
             of the following forms, as selected by lan- er: (a) cash; (b) rnoney order; (c) certified check, bank check, treasurer's
             check or cashier's check drawn upon an h stitution whose deposits are insured by a federal agency, instwen*•!ity
             or entity; or (d) Electronic Funds Transfer.
                         If I fulfill all of the conditions in his Section 19, then this Security !=t=ent         will remain in full effect as
             if Immediate Payment in Full had neveh been required. However, I will not have the right to have Lender's
             enforcement of this Security Instrument              tiscontinued if Lender has required Immediate Payment in Full under
             Section 18 of this Security Instrument.
                         20. Note Holder's         Right to Sell the Note or an Interest in the Note; Borrower's           Right to Notice of
             Change of Loan Servicer; Lender's ans Borrower's                    Right to Notice of Grievance. The Note, or an interest in
             the Note, together with this Security Instru icnt, may be sold one or more times. I might not receive any prior notice
             of these sales.
                         The entity that collects the Perl- dic Payments and performs other mortgage loan servicing obligations
                                                                                                           Servicer."
             under the Note, this Security !=b==t,              aid Applicable Law is called the "Ioan                 There may be a change
             NEW YORK-Single Family-Famale Mae/Freddle itae UNIFORM INSTRUMENT                                                 Form3e331/el
                       10/16/2002                             (l'age 1I of 15pmres)




                                                                      33 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                      INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 32 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                          ofthe Loan Servicer as a result of the salt of the Note. There also may be one or more =gn o the loan Servicer
                          unrelated to a sale of the Note. Applicab e Law requires that I be given written notice of any change of the Loan
                          Servicer. The notice will state the name a id address of the new Loan Servicer, and also tell me the addressto which
                          I should make my payments. The notice lso will contain any other i-h=len            required by RESPA or Applicable
                          Law. If the Note is sold and thereafter the loan is serviced by a Loan Servicer other than the purchaser of the Note,
                          the mortgage loan servicing obligations t >me will remain with the Loan Servicer or be transferred to a successor
                          Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by the Note purchaser.
                                    Neither I nor Lender may comm ince, join or be joined to any court action (as either an individual party or
                         the member of a class) that arises from tl a other party's actions pursuant to this Security instrument or that alleges
                          that the other has not fulfilled any of its )bligations under this Security Instrument, unless the other is notified (in
                          the manner required under Section 15 af this Security Instrument) of the unfulfilled obligation and given a
                          reasonable time period to take corrective iction. If Applicable Law provides a time period which will elapse before
                         certain action can be taken, that time pesiod will be deemed to be reasonable for purposes of this paragraph. he
                         notice of acceleration and opportunity t * cure given to me under Section 22 and the notice of the demand for
          !              payment in full given to me under Section 22 will be deemed to satisfy the notice and opportunity to take corrective
                         action pmvisions of this Section 20. All ri ghts under this paragraph are subject to Applicable Law.
                                    21. Continuation of Borrower s Obligations to Maintain and Protect the Property. The federal laws
                         and the laws of New York State that rela e to health, safety or environmental protection are called "Environmental
                         Law."
                                 Environmental Law classifies cert sin substances as toxic or hazardous. here are other substances that are
                         considered hazardous for pmposes of thi: Section 21. These substances am gasoline, kerosene, other flammable or
                         toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or
                         forrnaldehyde, and radioactive materials. The substancesdermed as toxic or hazardous by Environmental Law and
                         the substances considered hazardous I >r purposes of this Section 21 are called "Hazardous Substances."
                         "Environmental Cleanup" includes any response action, remedial action, or rernoval action, as defined in
                                                                      Condition"
                         Environmental Law, An "Environmental                      means a condition that can cause, contribute to, or otherwise
                         trigger an Environmental Cleanup.
                                   I will not do anything affecting he Property that violates Environmental Law, and 1will not allow anyone
                         else to do so. I will not cause or permit I azardous Substancesto be present on the Property. I will not use or store
                         Hazardous Substances on the Property. I also will not dispose of Hazardous Substances on the Property, or release
                               ¤=Ma-       Substance on the Propert r, and I will not allow anyone else to do so. I also will not do, nor allow
                         any
                         anyone else to do, anything affecting the Property that: (a) is in violation of any Env -:r-matal Law; (b) createsan
                         Envire-eatal      Conditibn; or (c) which, 3ue to the presence, use, or release of a Hazardous h=nea,          creates a
                        condition 'that adversely affects the vah e of the Property. The promises in this paragraph do not apply to the
                        presence, use, or storage on the Property af small quantities of Hazardous Substancesthat are generally recognized
                        as appropriate for normal residential use md mWananca of the Property (including, but not limited to, Hazardous
                        Substances in consumer products). I ma use or store these small quantities on the Property. In addition, unless
                        Environmental Law requires removal or other action, the buildings, the improvements and the fixtures on the
                        Property are permitted to contain asbesto "and asbestos-containing materials if the asbestosand asbestos-containing
                        materials are undisturbed and "non-friabi      (that is, not easily crumbled by hand pressure).
                                   I win promptly give Lender writ en notice of5 (a) any investigation, claim, demand, lawsuit or other action
                        by any g-z===t::!       or regulatory agenc1 or private party involving the Property and any Hazardous Substanceor
                        Environmental Law of which I have actu (1knowledge; (b) any Environmental Condition, including but not limited
                        to, any spilling, leaking, discharge, relea e or threat of release of any Hazardous Substance; and (c) any condition
                        caused by the p esence, use or release of a Hazardous Substance which adversely affects the value of the Property.
                        If I learn, or any governmental or regula ory authority, or any private party, notifies me that any removal or other
                        remediation of any Hazardous Substanc : affecting the Property is necessary, I will promptly take all necessary
                        remedial actions in accordance with Envi onmental Law.
                                   Nothing in this Security Instrum at creates an obligation on Lender for an Environmental Cleanup.

                        NON-UNIFORM        COVENANTS

                        I also promise and agree with 14nder as f diows:

                                22. Lender's Rights If Borrower Falls to Keep Promises and Agreements. Except as provided in
                        Section 18 of this Security Instrumeny if an of the conditions stated in subsections (a), (b) and (c) of this
                        Section 22 are met, Leader may requ re that I pay immediately the entire amount then remaining unpaid
                        NE3VYORK-SingleFamily-FannieMas/Freddt MacUNIFORMINSTRUMENT                                                Form30331/el
                                10/13/2002                         (l'agw12of 15pages)
         [




                                                                   34 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 33 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




II       .
                         under the Note and under this Securlt • Instrument. Lender may do this wkhout making any further demand
                                                                                          Full"
                         for payment This requirement is eagleI"Immediate Payanent in
                                  If Lender requires Immediate Payment in Full, Leader may bring a lawsnIt to take away an of my
                         remaining rights in the Property and have the Property sold. At this sale Leader or another Person may
                                                                                     Sale." In
                         acquire the Propouty. This is known is "Foreclosure and                any lawsuit for Foreclosure and Sale,
                         Leader will have the right to collee all costs and disbursements and additional allowances allowed by
                                                                                         attorneys' fees to the amount I owe
                         Applicable Law and will have the rig st to add all reasonable                                        Lender,
                         which fees shall become part of the Su.1s Secured.
                                  Lender may require Immedi te Payment in All under this Section 22 only if an of the following
                         conditions an met:
                                  (a) I fall to keep any pronlisc w agreement made in this Security Instrument or the Note, including,
                                  but not limited to, the proud es to pay the Sums Secured when due, or if another default occurs
                                  under this Security Instrumer t;
                                  (b) Lender sends to me, in th manner described in Section 15 of this Security Instrument, a notice
                                  that states:

                                  _          (1) The promise or ag eement that 1 falled to keep or the default that has occurred;
                                             (2) The action that I I ust take to correct that default;
                                             (3) A date by which ) must correct the default. That date will be at least 30 days from the
                                             date on whleh the not ce is given;
                                             (4) That if 1 do not et rrect the default by the date stated in the notice, Lender may require
                                             Immediate Payment n Full, and Leader or another Person may acquire the Property by
                                             means of Foreclosure and Sale;
                                             (5) That if I meet the :onditions stated in Section 19 of this Security Instrument, I will have
                                             the right to have Len- er's enforcement of this Security tostrument stopped and to have the
                                             Note and this Securit / Instrument remain fully effective as if Immediate Payment in Fall
                                             had never been requh ed; and
                                             (6) That I have the rig ht in any lawsuit for Foreclosure and Sale to argue that Idid keep my
                                             promises and agreer euts under the Note and under this Security Instrument, and to
                                             present any other defs ases that I may have; and
                                  (c) I do not correct the default atated In the notice from Leader by the date stated in that notice.
                                  23. Leader's Obligation to 1 ischarge this Security instrument              When Lender has been paid all
                        amounts due under the Note and under this Security instrument, Lender will discharge this Security Instrument by
                        delivering a cerdficate stating that this S acurity Instrument bas been satisfied. I will pay all costs ofrecording the
                        discharge in the proper official records. I agree to pay a fee for the discharge of this Security Instrument, if lander
                        so requires. Lender may require that I pa' such a fee, but only if the fee is paid to a third party for services rendered
                        and the charging of the fee is permitted b Applicable Law.
                                  24. Agreements about New W rk Lien Law. I will receive all amounts lent to me by Lender subject to
                        the trust fund provisions of Section 13 * f the New York Lien Law. This means that I will: (a) hold all amounts
                        which I receive and which I have a right to receive from Lender under the Note as a trust fund; and (b) use those
                        amounts to pay for "Cost of knprovemen " (as defmed in Section 13 of the New York Lien Law) before I use thern
                        for any other purpose. The fact that I am tolding those amounts as a trust fund means that for any building or other
                        imp=ver.:       located on the Property I hi ve a special responsibility under the law to use the amount in the manner
                        described in thi Section 24.
                                  25.     rrower's Statement Reg rding the Property |check box as applicable).
                                             Security Instrument co fers real property improved, or to be improved, by a one or two family
                                             only, .
                                  Q This Security 1::...      at cours real property principally improved, or to be L=p=v~J, by one or more
                                 structures containing, in the agjp 3gate, not more than six residential dwelling units with each dwelling unit
                                  having its own separate cooking 'acilities.
                                  O This Security Instrument doe not cover real property improved as described above.




                        NF,WYORK-SingleFamily-FansleMae/FreddlMaeUNIFORMINSTRUMENT                                                Form30331/01
                                 10/1e/soon                        (Page13oflS pages)




                                                                  35 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                      INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 34 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                            FIXEDaDJUSTABLE                  RATE    RIDER
                               (LIBOR       One-Year      Index    (A sPubEshed         In The WaH Street Journal)-Rate         Caps)


                                                                RA'
                                 THIS FIXED/ADJUSTABLE               E RIDER is made this 7TH day of           JUNE , 2004
                       , and is incorporated into and shall be deet ted to amend and supplement the Mortgage, Deed of Trust, or Security
                       Deed (the "Security !-:tr==t")      of the st me date given by the undersigned ("Borrower") to secure Borrower's
                       Fixed/Adjustable Rate Note (the "Note") to      SCBERSET ZNVESTORS CORP. DBA SCHERSET
                       MORTGAGB BANEERS
                       ("Lender") of the same date and covering th ) property described in the Security I=±==t    and located at:
                       5910 TENDALL AVE BRONK, NY 10 171

                                                                            [Property Address]

                                THE NOTE PROVIDES POR a , CHANGE IN BORROWER'S FIXED INTEREST RATE
                                TO AN ADJUSTABLE   INTEREST   RATE.  THE NOTE LIMITS   THE AMOUNT
                                BORROWER'S ADJUSTABLE   INTEREST RATE CAN CHANGE AT ANY ONE TIME
                                AND THE MAXIMUM  RATE 1 GREGWER MUST PAY.

                               ADDITIONAL       COVENANTS.         In addition to the covenants and agreements made in the Security
                       Instrument, Borrower and Lender further co/enant and agree as follows:

                       A.       ADJUSTABLE         RATE AND MOnlTHLY             PAYMENT       CHANGES

                                  The Note provides for an initial fix ni interest rate of   6.125   %. The Note also provides for a change in
                       the initial fixed rate to an hdjustable interest rate, as follows:

                       4.       ADJUSTABLE         INTEREST       RA'I E AND MONTHLY           PAYMENT     CHANGES

                                (A)       Change Dates

                                The initial fixed interest rate I will my will change to an adjustable interest rate on the first day of
                       JULY 1, 2 D09                          , and th aadjustable interest rate I will pay may change on that day every 12th
                       month thereafter. The date on which my I dtlal fixed interest rate changes to an adjustable interest rate, and each
                       date on which my adjustable interest rate co dd change, is called a "Change Date."
                       umxIsr£rEmEmmMUSTABLE         RurEMDER-ws36ae-veer    MaoR-singleFamily-eanala MaeUnlronn
                                                                                                               Instrumnem            FormMB7 GSt
                              .vtx 09/20/2001                                     Page 1 of 4




                                                                      36 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 35 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                (B)      The Index

                                12-                                                                                             "Index" is
                                          with the first Change D,te, my adjustable interest rate will be basedon an Index. The
                       the average of interbank offered rates f t    one-year  U.S.  dollaNc::c=inated     deposits in the London  market
                       ("LIBOR"), as published in The Wall Bree Journal. The most recent Index figure available as of the date 45 days
                                                                      Index."
                       before each Change Date is called the "Cur ent

                                 If the Index is no longer available the Note Holder will choose a new index that is based upon comparable
                        information. The Note Holder will give me notice of this choice.

                                (C)      Calculation of Changes

                       Before each Change Date, the Note Holder       sill calculate my new interest rate by adding
                       TNO AND ONE-1rOURTH                             percentage points (    2.250          %) to the Current Index. The Note
                       Holder will then round the result of this      addition to the nearest one-eighth of one percentage point (0.125%).
                       Subject to the limits stated in Section 4(D:   below, this rounded amount will be my new interest rate until the next
                       Change Date.
          .
                                 The Note Holder will then determ oc the amount of the monthly payment that would be sufficient to repay
                       the unpaid principal that I am expected to me at the Change Date in full on the Maturity Date at my new interest
                       rate in substantially equal payments. 'llie n sult of this calculation will be the new amount ofmy monthly payment.

                                 (D)     Limits on Interest Rate :hanges

                                 The interest rate I am required to p ty at the first Change Date will not be greater than 11.125       % or
                       less than      2.250                  %. Th* reafter, my adjustable interest rate will never be increased or decreased
                       on any single Change Date by more than tm percentage points from the rate of interest I have been paying for the
                       preceding 12 months. My interest rate will lever be greater than         11. 125 %.

                                (E)      Effective Date of Chang s

                               My new interest rate will becom t effective on each Change Date. I will pay the amount of my new
                       monthly payment beginning on the first nonthly payment date after the Change Date until the amount of my
                       monthly payment changes again.

                                (F)      Notice of Changes

                                  The Note Holder will deliver or n all to me a notice of any changes in my initial fixed interest rate to an
                       adjustable interest rate and of any changes i amy adjustable interest rate before the effective date of any change. The
                       notice will include the amount of my montt ly payment, any 5f-t!=           required by law to be given to me and also
                       the title and telephone number of a person v ho will answer any question I may have regarding the notice.

                       B.                                PROPER'
                                TRANSFER OF THE                       'Y OR A BENEFICIAL       INTEREST IN BORROWER

                                 l.       Until Borrower's initial t xed interest rate changes to an adjustable interest rate under the terms
                       stated in Section A above, Uniform Covens t 18 of the Security instnunent shall read as follows:

                                          Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section
                                                     Property"
                                18, "Interest in the           mear a any legal or beneficial interest in the Property, including, but
                                not limited to, those beneficial nterests transferred in a bond for deed, contract for deed,
                                instalhnent sales contract or escrsw agreement, the intent of which is the transfer of title by
                                Borrower at a future date to a purcl aser.



                       MULTIsrATE            RATERIDER-wSHever IJBOR-Single
                                MxEDIAnJusTABLE                          Family-haleMaeUntfone
                                                                                             tantrummit                           Form31s7G01
                             frx o1/12/2003                        Page2 of 4




                                                                   37 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                         INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 36 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                          If all or any part of the IN 9erty or any Interest in the Property is sold or transferred (or if
                                Borrower is not a natural persor and a beneficial interest in Borrower is sold or transferred)
 .                              without Lender's prior written cor 3ent, Lander may require immediate payment in full of all sums
                                secured by this Security Instrumen . However, this option shall not be exercised by Lender if such
                                exercise is pe.ihi      by Applicab a Law.

                                         If Lender exercises this * ption, Lender shall give Borrower notice of acceleration, The
                                notice shall provide a period of not less than 30 days from the date the notice is given in
                                accordance with Section 15 withi 1 which Borrower must pay all surns secured by this Security
                                '=st-.=ñc=t. If Borrower fails to p y these sums prior to the expiration of this period, Lender rnay
                                invoke any remedies permitted b• this Security Instrument without further notice or demand on
                                Borrower.

                                 2.       When Borrower's initial 7txed interest rate changes to an adjustable interest rate under the terms
                       stated in Section A above, Uniform Covens It 18 of the Security tnannnent described in Section B1 above shall then
                       ceaseto be in effect, and the provisions of Uniform Covenant 18 ofthe Security Inst====t shall be amendedto read
                       as follows:

                                 Transfer of the Property or a B meGcial Interest in Borrower. As used in this Section 18, "Interest in
                       the Property" means any legal or benefici: I interest in the Property, including, but not limited to, those beneficial
                       interests transferred in a bond for deed, cm tract for deed, instathnent sales contract or escrow agreement, the intent
                       of which is the transfer of title by Borrower at a future date to a purchaser.

                                         If all or any part of the Poperty or any Interest in the Property is sold or transferred (or if
                               Borrower is not a natural persor and a beneficial interest in Borrower is sold or transferred)
                               without Lender's prior written cor lent, Lender may require immediate payment in full of all sums
                               secured by this Security Instrumen . However, this option shall not be exercised by Lender if such
                               exercise is prohibited by Applict ble Law. Lender also shall not exercise this option if: (a)
                               Borrower causes to be submitte to Lender information required by Leader to evaluate the
                               intended transferee as if a new los t were being made to the transferee; and (b) Lender reasonably
                               determines that Lender's security vill not be impaired by the loan as==:ptio= and that the risk of
                               a breach of any covenant or agreer ent in this Security Instrument is acceptable to Lender.
                                         To the extent permitted sy Applicable Law, Lender may charge a reasonable fee as a
                               condition to Lender's consent to t neloan assumption. Lender also may require the transferee to
                               sign an assumption agreement that is acceptable to Lender and that obligates the transferee to keep
                               all the promises and agreements n ade in the Note and in this Security Instrument. Borrower will
                               continue to be obligated under t a Note and this Security Instrument unless Leader releases
                               Borrower in writing.

                                         If Lender exercises the ution to require immediate payment in full, Lender shall give
                               Borrower notice of acceleration. he notice shall provide a period of not less than 3D days from
                               the date the notice is given in act ordance with Section I5 within which Borrower must pay all
                               sums secured by this Security h strument. If Bormwer fails to pay these sums prior to the
                               expiration of this period, Lender 1say invoke any remedies permitted by this Security Instnanent
                               without further notice or demand c: Borrower.




                       MULTTSrATE            aATERfDFA---wsJ
                                FIXED/ADJUsTABLE           Mas-vear
                                                                 LtaOR-single         MastimNormInstsmaent
                                                                            Family-FamnIs                                         Form3187   6/01
                                                                     Page 3 of 4
                            .vrx on/so/sool




                                                                    38 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 37 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                                                                1-4    FAMILY       RIDER        -    no
                                                                      (Assignment of Rents)      xmu wo.:
                                                                                                 uzu:
                                THIS l-4 FAMILY RIDER is us de this 7T5              day of   JUNE, 2004
                                 , and is incorporated into and sh 11be deemed to amend and supplement the Mortgage, Deed of Trust
                         or Security Deed (the "Security Instrunnot") of the same date given by the undersigned (the "Borrower") to
                         secure Borrower's Note to SQMERSET INVESTORS CORP. DBA SONERSET
                         HDRTGAGE BANKERS

                         (the "Lender") of the same date and co' ·ering the Property described in the Security I::±===t    and located
                         at: 5910 TYNDALL AVE BRONK, Mr 10471

                                                                       [Property Address]

                                 l-4 FAMILY     COVENANTS.           n addition to the covenants and agreements made in the Security
                         !=:u=o=t, Borrower and Lender fluthe covenant and agree as follows:
                                     A. ADDITIONAL        PROPE ITY SUBJECT TO THE SECURITY INSTRUMENT. in
                              addition to the Propenty described A Security Instrument, the following items now or hereafter
                             attached to the Property to the exte It they are fixtures are added to the Property description, and
                             shall also constitute the Property covered by the Security Instrument: building materials,
                             appliances and goods of every nat Ire whatsoever now or hereafter located in, on, or used, or
                             intended to be used in ---        - vith the Property, including, but not limited to, those for the
                             purposes of supplying or d::-ib±        g heating, cooling, electricity, gas, water, air and light, fire
                             prevention and extbg±hhg         appa atus, security and access control apparatus, plumbing, bath
                             tubs, water heaters, water closets, sinks, ranges, stoves, refrigerators, dishwashers, disposals,
                             washers, dryers, awnings, storm vindows, storm doors, screens, blinds, shades, curtains and
                             curtain rods, attached mirrors, cal inets, paneling and attached floor coverings, all of which,
                             including replacements and additius thereto, shall be deemed to be and remain a part of the
                             Property covered by the Security nstrument. All of the foregoing together with the Property
                             described in the Security "....--:-.::==t (or the leaschold estate if the Security Instrument is on a
                                                                                                                        "Property."
                             leasehold) are referred to in this la Family Rider and the Security Instrument as the

                         MULTISTATEl-4 FAME,Y RIDER-Fammie
                                                         I feef34eddie
                                                                     MacUNIFORMDISTRUMENT                    Form3170I4l
                                                                 (Page I af3 pages)
                            4 1.VTX 10/10/2003




                                                                39 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1       1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 38 of 46
                                                                        RECEIVED  NYSCEF: 08/29/2019




                             B. USE OF PROPERTY;         MOMPLIANCE         WITH LAW. Borrower shall notseek, agree
                    to or make a change in the use o the Property or its zoning classification,         unless Iander has
                    agreed in writing to the change. Bo rower shall comply with all laws, ordinances, regulations and
                    requirements of any governmental I ady applicable to the Property.
                            C. SUBORDINATE         LIENE    Except as permitted by federal law, Borrower shall not allow
                  any lien inferior to the Security Ins. innent to be perfected against the Property without Lender's
                  prior written permission.
                            D. RENT LOSS INSURAUCE.              Borrower shall maintain insurance against rent loss in
                   addition to the other hazards for whi h insurance is equired by Section 5.
                                                          '      REINSTATE"
                            E "BORROWER'S          RIGR     TO                    DELETED.     Section 19 is deleted.
                            F. BORROWER'S          OCCU PANCY.        Unless Lender and Borrower otherwise agree in
                  writing,Section     6 conceming Borrover's    occupancy of the Property is deleted.
                            G. ASSIGNMENT        OF LE ASES. Upon Lender's request after default, Borrower shall
                  assign to Lender all leases of the Pr* perty and all security deposits made in connection with leases
                  of the Property, Upon the assignme ·t, Lender shall have the right to modify, extend or terminate
                  the existing leases and to execute no v leases, in Lender's sole discretion. As used in this paragraph
                                 "lease" shall mean "sub ease" if the
                  G, the word                                          Security Instrument is on a leasehold.
                           H. ASSIGNMENT          OF R ;NTS; APPOINTMENT                OF RECElVER;         LENDER     IN
                  POSSESSION.         Borrower absolutel! and unconditionally      assigns and transfers to Lender all the
                  rents and revenues ("Rents") of the 3roperty, regardless of to whom the Rents of the Property are
                  payable. Bormwer authorizes Lendt or Lender's agents to collect the Rents, and agrees that each
                  tenant of the Propertyshall    pay the lents to Lender or Lender's agents. However, Borrower shall
                  receive the Rents until (i) Lender h s given Borrower notice of default pursuant to Section 22 of
                  the Security Instrument and (ii) Let der has given notice to the tenant(s) that the Rents are to be
                  paid to Lender or Londer's agent, 'n is assignment of Rents constitutes an absolute assignment and
                  not an assignment for additional sect rity only.
                           If Lender gives notice of denult to Borrower: (O all Rents received by Borrower shall be
                  held by Borrower as trustee for the b mefit of Lender only, to be applied to the sums secured by the
                  Security Instrument; (ii) Lender sh ,11 be entitled to collect and receive all of the Rents of the
                  Property; (iii) Borrower agrees that ach tenant of the Property shall pay all Rents due and unpaid
                  to Lender or Lender's agents upon .cnder's written demand to the tenant; (iv) unless applicable
                  law provides otherwise, all Rents c« llected by Lender or Leader's agents shall be applied first to
                 the costs of taking control of and n anaging the Property and callecting the Rents, including, but
                 not limited to, attorney's       fees, r ceiver's   fees, premiums on receiver's bonds, repair and
                 maintenance costs, insurance premit es, taxes, assessments and other charges on the Property, and
                 then to the sums secured by the Sec rity Instrument; (v) Lender, Lender's agents or any jüdicially
                 appointed receiver shall be liable to ccount for only those Rents actually received; and (vi) Lender
                 shall be entitled to have a receiver ppointed to take possession of and manage the Property and
                 collect the Rents and profits derivet from the Property without any showing as to the inadequacy
                 of the Property as security.
                           If the Rents of the Property ire not sufficient to cover the costs of taking control of and
                 managing the Property and of col ecting the Rents any funds expended by Lender for such
                 purposes shall become indebtednes of Borrower to Lender secured by the Security Instrument
                 pursuant to Section 9.
                           Borrower represents and war ants that Borrower has not executed any prior assignment of
                 the Rents and has not performed, a d will not perform, any act that would prevent Londer from
                 exercising its rights under this parag aph.
                           Lender, or Lender's agents o a judicially    appointed receiver, shall not be required to enter
                 upon, take control of or maintain thc Property before or after giving notice of default to Borrower.
                 However, Lender, or Lender's ager s or a judicially         appointed receiver, may do so at any time


              MUI.T'STATE l-4 FAMILY RIDER-Fanale ?fae/Freddie Mac UNIFORM INSTRUMENT                 Ferm 317e UDI
              DOCUR4A2                                    (page 2 Q{3 pQges)
              DOCUR4A2
                     .VTX 30/10/2003




                                                                  40 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 39 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                              when a default occurs. Any applica ion of Rents shall not cure or waive any default or invalidate
                              any other right or remedy of IAnd e. This assignment of Rents of the Propeny shall terminate
                              when all the sums secured by the So arity Instrument are paid in thlL
.                                    L CROSS-DEFAULT          PR4MSION.       Borrower's default or breach under any note or
                              agreement in which Lender has an laterest shall be a breach under the Security Instrument and
                              Lender may invoke any of the remecits permitted by the Security Instrument.

                         BY SIGNING BELOW, Borrower accep s and agreesto the terms and ;--t!=             contained in this 1-4 Family
                         Rider.

                          -             R -              DEL 3D O - DMS        -




                        5"'LTESTATE 1-4FAMILY RIDER-FannieRlae/Freddie
                                                                     MacUNIFORMIN               M    T     Form31701/01
                        DOC4A3.Vu 10/10/2003




                                                                41 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                               INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1             1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 40 of 46
                                                                              RECEIVED  NYSCEF: 08/29/2019




                 .



                      BY SIGNING       BELOW,        Borrower   accepts and agrees to the terms and covenants   contained   in this
            Fixed/AdjustableRateRider,



             -       BORRONER '-               DEL     10    - DATE   -



             -                                           O




                      TATEF:::://,NT3TABLE RATERIDER--WS2
                                                        4 no-VeerMBOR--single          MaeUniforms
                                                                            Family-Faemie        3mNrument       Feran
                                                                                                                     3187     fdBI
                     Ÿlivest 32/03/2001                             Page4of4




                                                                      42 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1       1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 41 of 46
                                                                        RECEIVED  NYSCEF: 08/29/2019




                        BY SIGNING BELOW, I acce; t and agree to the promises and agreements       pages I through
              13 of this Security Instrument and in any tider signed by me and reconfed with it,




               -              -                     c




             NEW YORK-Single Family-Fannie Mae/Freddie WacUNIFORM INSTRUMENT                        Form 30331/01
                  .    se/se/soon                           (PaBe14 of 15peges)




                                                               43 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                        INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1         1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 42 of 46
                                                                          RECEIVED  NYSCEF: 08/29/2019




               .



                                                     ISpace 8elow This Line For Acknowledgment)



              STATE      OF   Ve -w      y (                             County    of        //455/'r   G

              On the                         day of     d   fy) c                            in the year     2cc4/                    before
              me, the undersigned,     a notary public in a ad for said state, personally appeared


                              Alfred           />/     ft,     ond           9hum             Q
              pmenally    known to me or proved to me on the basis of satisfactory evidence to    the individual(s) whose name(s)
              is (are)        ed to the within instrume a and               d to me that                        executed the same in
                                capacity(ies), and that Ï y                   signature(s) on the          ent, the individiaâ:(s) or
                                                          idissi'
              the pe           behalf of which the h:di·              executed the Le=:7.t,




                                                                         N              ic




                                                                                                     CAPOL L CIPRIANO
                                                                                               Notary Puhile. 31-1to of New Yorg

                                                                                                    Qu-Whr! r      '>l9 County
                                                                                             t'. :nr. . von Ee:ies June 20. 20 ...




             NEW YORK-Single Family-Fannie Mae/Freddh Mac UNIFORM INSTRUMENT                                                   Form 30331/01
                       totse/ soon                          (Page15 qf 15pqges)




                                                                      44 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1        1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 43 of 46
                                                                         RECEIVED  NYSCEF: 08/29/2019




                NYC DEPARTMENT    OF FINANCE                                .......-.-   ------:9g                     =::anuumumumisa;sm:=mess.
                OFFICE OF THE CITY REGISTER                                                                   7                                                  .

               This page is part of the instrument. The City
                                                                              ..- ---                                                           " a
               Register will rely on theinformation provided                                                                          .                              nu
                                                                                                                       ne-
               by you on this page for purposes of indexing
               this =*•W         The information on this page                       -                                                     u                 ==
                                                                                                                       mu
               will control for indexing purposes in the event                     i miliiilllHIHE   iiiiii                                        '!"E
               of any conflict with the rest of the document
                                                                                           2007031401532001001E9338
                                              RECORDING               AND ENDORSEMENT            COVER                      PAGE                       PAGE 1 OF 19
               Document    ID: 2007031401532001                       noct::ncat Date:02-13-2007                                          Preparation Date: 03-14-2007
               Document Type: MORTGAGE
                        t Paee Courit: 17
               PRESENTER:                                                                   RETURN            TO:
               BELLE ABSTRACT          CORPORATION/PICK-              JP                      COUNTRYWIDE    HOME LOANS INC
               RSR                                                                         ,' MS SV-79 DOCUMENT  PROCESSING
               CHICAGO TITLE INS. CO.                                                         P O BOX 10423
               21 WALT WHITMAN    ROAD                                                      VAN      NUYS,        CA   91410
         ;     HUNTINGTON   STATION, NY                   11746
               631-424-2300

                                                                   PROPERTY      DATA
               Borough                  Block    Lot              Unit     Address
               BRONX                    5868     656   Entire Lot          5910 TYNDALL                             AVENUE
                            Property    Type:    DWELLING     ON J - 2 FAMILY




                                                                   C) tOSS REFERENCE                     DATA
                CRFN              or Document        ID               g _____  Year_                      Reel ___ Page _____ or File Number


                                                                                    PARTIES
               MORTGAGOR/BORROWER:                                                       MORTGAGEE/LENDER:
               ALFRED DEL RIO                                                            MERS INC
               5910 TYNDALL AVENUE                                                       P O BOX 2026
               BRONX, NY 10471                                                           FLINT, MI 48501

|               x Additional    Parties Listed on Continuatian      F tge
                                                                           FEES AND TAXES
               Mortgage                                                            Filing Fee:
               Mortgage Amount:                  $                146, i32.33                                 $                    0.00
               Taxable Mortgage Amount:          $                146 i32.33       NYC Real Property Transfer Tax:
               Exemption:                                                                                     S                    0.00
               TAXES: County (Basic):            $                     "33.00      NYS Real Estate Transfer Tax:
                         City (Additional):      $                  1, 149.25                                 $                    0.00
                         Spec (Additi=1):        $                       0.00                  RECORDED        OR FILED IN THE OFFICE
                         TASF:                   $                      66.50                        F THE CITY REGISTER      OF THE
                         MTA:                    $                      09.80                              CITY OF NEW YORK
                         NYCTA:                  $                       0.00                             Reccaded/Ried    04-25-200710:38
                         Additional    MRT:      $                      0.00                                                 City RegisterFileNo.(CRFN):
                                  TOTAL:         $                  3 158.55                                                                     2007000213373
                Recording Fee:                   $                    122.00
                Affidavit Fee:                                          0.00

                                                                                                                            City   Register    Official   Signature




                                                                      45 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 44 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                  NYC DEPARTMENT    OF FINANCE       n    , ...............-.            .-:=:::==.----   -.--::::;;;x=;¡,mim
                  OFFICE OF THE CITY REGISTER              iiiiiiiiii niiil                                          |!    lilil!!




                                                                           2007031401532001001C91B8
                                   RECORDING     AND EN)   RSEMENT COVER PAGE (CONTINUATION)         PAGE 2 OF 19
                  Dae-inwni ID: 2007031401532001         Document Date:02-13-2007       Preparation Date:03-14-2007
                    cement Type: MORTGAGE

                  PARTIES
                  MORTG AGOR/BORROWER:
                  OLIVIA DEL RIO
                  5910 TYNDALL AVENUE
                  BRONX, NY 10471




                                                         46 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1      1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 45 of 46
                                                                       RECEIVED  NYSCEF: 08/29/2019




                           AfterRecording
                                        RetumTo:
                           GOUNTRYNIDE   HOMELOANS, I NC.
                           MS Sv-19 DOCUNENT   PROCESSING
                           P.O.Box 10423
                           Van Nuys, CA 91410-0423
                                                                                                                             .
                           Prepared
                                  By:
                           NARCOORTIZ




                                                          (*j-Akv1MPLleeFortenedlerButal                             - -

                                                                                                       (Doc19 fj




                                                               19 ORTGAGE




                           WORDSUSEDOFTENIN THESDOCUb 917
                           (A) "Security InsOrnment."This docurnentwhichis dated FEBRUARY
                                                                                        13, 2007          , togetherwhhall
                           Riders10thisdocumentwill becanedthe"S gorityInstrument"
                           (B) "Borrower."
                           ALFREDDEL RIO, AND OLIVIA DEL RIO




                           whoseaddress  is
                           5910 TYNDALLAVENUE,BRONX,NY 10471
                           sometimes win becalled"Borrower"andson.wioussimplyT or"me."
                               "MERS" is MortgageElecronieRegist.sionSystems. Inc.MERSis aseparate           thatis acting
                                                                                                   corporation
                           (C)
                           solelyasa nomineefor Londerandlandon successors  andassigns.MERSis organizedandexistingunder
                                                              am.
                           thelawsof Delaware,andhasanaddess relephone     numberof P.0,Box2026,Plint,MI 48501-2026,  tel.
                           (888) 679-MERS.FOR PURPOSESC 7 RECORDING 11HS MORTGAGE, MERS IS THE
                           MORTGAGEBOFRECORD.
                               "lander."
                           (D)
                           COUNTRYNIDE      RONELOANS, INC.
                           winbecaDed"Lender."landeris a
                           CORPORATION                                                                        whichexists
                           underthelawsof NEWYORK                                   . Iander'saddgess
                                                                                                    is
                           4500 Park Granada MSN#SVB-314 Calabasas, CA 91302-1613                                        .
                                                                                                                  "Note."
                           (E) "Note." Thenotesignedby Barrowerar i dated FEBRUARY  13, 2007 , will beealledthe
                           TheNoteshowsthatI cWeLender
                           ONEHUNDRED       FORTYSIX THOUSAND      SIX HUNDRED  THIRTY IWD and 33/100

                           Dollars(U.S.$ 146, 632.33                 ) plusinterestandolheramountsthatmaybepayabic.I have
                           prornisedto paythisdebtin PeriodicPaymetw andsopaythedebtin full by MARCH01, 2037          .
                           Section:                   Blocit                 14t                   Unit·

                           NEWYOlgK-
                                   Single
                                        Fantly-Fannle       ¾ tJNIFOltMINSTRUMENT
                                                    Mea/Preddle              WITHMERS
                                                                Pageldt3

                              4A(NV)(ascal CHL(0alos)(d)                                                    Fenn30s3
                                                                                                                   1/O1
                           CONVNA




                                                                 47 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. Case
                1       1:19-cv-10312-VSB Document 42-3 Filed 02/18/20 Page 46 of 46
                                                                        RECEIVED  NYSCEF: 08/29/2019




                                                                                   DOC ID #:
                    "Property,"                                                                              Property,"
                (F)             'Ihe property that is describ d hetow in the secdontitled "Descriptionof the            will
                            "Property."
                becalledthe
                THE PREMISES ARE IMPROVEDOR AP t TO BE IMPROVEDBY A ONE OR TN0
                FAMILY RESIDENCE OR DWELLING Ott W.
                     "Lean." The "Loan" meansthe debt ev fenced the Note, plus interest,any prepaymentchargesand
                (G)                                                 by
                latechargesdue underthe Note, andall sums ius underthis SecurityInstrument,plus interest.
                            Secured."  'Ihe amountsdescribct below in the sectiontitled "Borrower's Transfer to knder of
                (H) "Sums
                             Property"
                Rightsin the           sometimeswill becall d the "SumsSecused?
                    "Riders," All Riders sttached to this S
                (I)                                         curity Insmunent that are signed by Bormwer will be called
                "Riders."1he following Riders areto be signd by Borrower[check bootasapplicable]:

                       AdjustableRateRider          r'andanh lam Rider                    SecondHomeRider
                       Balloon Rider                PlannedL nit DevelopmentRider         l-4 Pamily Rider
                       VA Rider                     Biweekly SaymentRider                 Other(s)[specify)


                                   Law." AI)
                (J) "Applicable              controlling applit ablefederal,stateand tecal statutes,regulations,ordinaricesand
                administrativerules and orders (that have th effect of law) as well as all applicable final, non-appealable,
                                                                w."
                judicial opinions will becalled "Applicable L
                                                                  Assessments,"All
                 (K) "Co=-=fty       Association Does, Fees,sad                       dues,fees,assessments  and other charges
                 that are imposedon Borrower or the Prope ty by a condominiumassociation,homeownersassociationor
                                                                                              Assessments."
                similar organizationwill be called "Commoal y AssociationDues,Fees,and
                                          Transfer." "Electrosic PhndsTransfer" means
                 (L) "Electronic Funds                                                    any transferof money, other than by
                 check, draft, or similar paper instrument, shich is initiated thmagh an electronic terrainal, telephonic
                instrument,computer,or magnetictapeso at to order, instruct, or authorizea financial institution to debit or
                credit an account SomecommonexarnplesFan Electmnic I¾nds Tsansferare point-of-saletransfers(where
                a card such as an assetor debit card is used 1a merchant),automatedteller machine(or ATM) uansactions,
                 stansfersinitiated by clephone, wire transfen andautomatedclearinghousetransfers.
                                                                                                          Items."
                (M) "Enerow Items,"'Ihose itemsthatared scribedin Section3 wilt becalled "Escrow
                                        Proceeds," "Miscellan ous Proceeds"means
                (N) "Miscellencous                                                    any compensation,settlement,award of
                damages,or proceedspaid by any third party (otherthanInsuranceProceeds,asdefined in, andpaid under the
                coveragedescribedin Section5) for: (i) darn ge to, or destructionof, theProperty;(ii) Condemnationor other
                taking of all or any part of the P              Gii) conveyancein lieu of Condemnationor sale to avoid
                Condemnation;or (iv) mi.vepreacuiminnsof, or omissionsas to, the valueand/orcondition of theProperty. A
                                                                                                       "Condemnation."
                 takingof thePaperty by any governmentala whorityby eminentdomainis knownas
                                     Insurance," "Mortgage Insurance" means insurance                     IAnder against the
                (0) "Mortgage                                 ,                                protecting
                nonpaymentof, or default on, theLoan,
                                 Payment" The                                     for 0) principal and interestunder the Note,
                (P) "Periodic                    regularly set aluled amountdue
                                                                              Payment"
                and(ii) any amountsunderSection3 will be alled "Periodic
                     "RESPA." "RESPA" meansthe Real E tateSettlementProceduresAct (12 U.S.C. Section2601 et
                (Q)                                                                                                       seq.)
                and its implementingreguladon,Regulation I(24 C.F.R.Part 3500),as they might be amendedfrom tirne to
                time, or any additionalor successorlegislati n or regulationthatgovernsthe samesubjectmatter.As usedin
                this Security Instrument, "RESPA" afers to all requirementsand sestrictionsthat are imposedin regard to a
                                              loan"                                                                      loan"
                "federa!Iy relatedmortgage          even if 6 4Loan doesnot qualify as a "federally relatedmortgage
                underRESPA.
                BORROWER'S TRANSFER TO LENDE : OF RIGHTS IN THE PROPERTY
                      I mortgage, grant and convey the Pr 9erty ro MERS (solely as nominee for Lender and Lender's
                successorsin interest) and its successorsit intesestsubject to the termsof this Security Instrument. This
                rneansthat, by signing this Security Instrum-at, Iam giving hader thoserights that areatatedin this Security
                Instrumentandalso thoserights that Applic ble Law gives to lenderswho hold mortgageson real property.I
                am giving Lendertheserights to protectLen er from possiblelossesthatmight resultif I fail to:
                (A) Pay all the amountsthat I owe knder asstatedin the Note including, but not limited to, all renewals,
                extensionsand modificationsof the Note;
                (B) Pay, with interest,any amountsahatIn der spendsunderthis Security Insuumentto protectthe value of
                the PropertyandLender'srights in the Pmpety; and
                (C) Keep all of my otherpromisesand agreedentsunderthis SecurityInsuumentandtheNote.
                      I understandand agreethat MERS hslds only legal title to the rights granted by me in this Security
                Instrument,but, if necessaryto comply wi h law or custom, MERS (as nominee for knder and knder's
                successorsand assigns)hasthe right'
                (A) to exercise any or all of those rights, ncluding, but not lirnited to, the right to foreclose and sell the
                Property;and
                (B) to take any action requiredof Lender i cluding, but not limited to, releasingand canceling this Security
                Instrument.




                     -5A(NY)(osoal     CHL(o8/05)                     2 of13
                                                                   Page                                        Form30331/o1




                                                                        48 of 174
